Exhibit 10.1

JOINT VENTURE CONTRACT

LOGO [g69948cov_001.jpg]

Between

LOGO [g69948cov_002.jpg]

CDGM Glass Co., Ltd

LOGO [g69948cov_003.jpg]

And

LOGO [g69948cov_004.jpg]

LightPath Technologies, INC

FOR THE ESTABLISHMENT OF

LOGO [g69948cov_005.jpg]

LightPath CDGM (Chengdu) Optical Co. Ltd

LOGO [g69948cov_006.jpg]

2008

Chengdu Municipality, People’s Republic of China

LOGO [g69948cov_007.jpg]



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

1.

   DEFINITIONS    3

2.

   PARTIES TO THE CONTRACT    7

3.

   REPRESENTATIONS AND WARRANTIES OF THE PARTIES    7

4.

   ESTABLISHMENT OF THE COMPANY    11

5.

   PURPOSES, SCOPE OF BUSINESS AND SCALE OF PRODUCTION OF THE COMPANY    13

6.

   TOTAL AMOUNT OF INVESTMENT AND REGISTERED CAPITAL    14

7.

   RESPONSIBILITIES OF THE PARTIES    17

8.

   BUILDING AND UTILITIES    20

9.

   INTERLLECTUAL PROPERTY AND LICENSING OF TECHNOLOGY    22

10.

   PURCHASE OF EQUIPMENT MATERIALS    23

11.

   SALES OF PRODUCTS    24

12.

   BOARD OF DIRECTORS AND SUPERVISORS    24

13.

   MANAGEMENT ORGANIZATION    32

14.

   LABOUR MANAGEMENT    38

15.

   ANNUAL OPERATING PLANS AND BUDGETS    40

16.

   TAXATION, THREE FUNDS AND PROFIT DISTRIBUTION    41

17.

   FINANCIAL AFFAIRS AND ACCOUNTING    43

18.

   BANK ACCOUNTS AND FOREIGN EXCHANGE    46

19.

   CONFIDENTIALITY AND NON-COMPETITION    46

20.

   DURATION OF THE COMPANY AND EXTENSION    49

21.

   EARLY TERMINATION    50

22.

   LIQUIDATION AND DISSOLUTION    51

23.

   LIABILITY FOR BREACH OF CONTRACT    57

24.

   INSURANCE    58

25.

   FORCE MAJEURE    59

26.

   APPLICABLE LAW    60

27.

   DISPUTE RESOLUTION    60

28.

   MISCELLANEOUS    61

 

1



--------------------------------------------------------------------------------

SCHEDULES

 

Schedule 1

   Contributions of Parties and Terms Thereof

Schedule 2

   List of Products of the Company

 

2



--------------------------------------------------------------------------------

PRELIMINARY STATEMENT

LOGO [g69948p03_001.jpg]

THIS JOINT VENTURE CONTRACT is entered in accordance with the Law of the
People’s Republic of China on Chinese-Foreign Equity Joint Ventures and the
Regulations for the Implementation of the Law of the People’s Republic of China
on Chinese-Foreign Equity Joint Ventures (hereinafter collectively referred to
as the “Joint Venture Law”) and other relevant and officially promulgated
Chinese laws and regulations between:

LOGO [g69948p03_002.jpg]

CDGM Glass Co., Ltd (hereinafter referred to as “Party A”);

LOGO [g69948p03_003.jpg]

AND

LOGO [g69948p03_004.jpg]

LightPath Technologies, INC. (hereinafter referred to as “Party B”).

LightPath Technologies, INC. LOGO [g69948p03_005.jpg]

Parry A and Party B may hereinafter be referred to individually as a “Party” or
collectively as the “Parties”. The Parties hereby agree to establish an equity
joint venture company at No 32 Xi Xin Avenue, High-New West Zone, Chengdu
Municipality, Sichuan Province, the People’s Republic of China, on the basis of
the principles of equality and mutual benefit.

LOGO [g69948p03_006.jpg]

The Parties hereby agree as follows:

LOGO [g69948p03_007.jpg]

 

1. DEFINITIONS

   LOGO [g69948p03_008.jpg]

Unless the terms of this Joint Venture Contract otherwise provide, the following
terms shall have the meanings set forth below:

LOGO [g69948p03_009.jpg]

“Company” shall mean LightPath CDGM (Chengdu) Optical Co. Ltd., the equity joint
venture company established by the Parties pursuant to the Joint Venture Law,
other relevant and officially promulgated laws and regulations of the PRC, and
this Contract.

LOGO [g69948p03_010.jpg]

“Affiliate”, with respect to a -Party, shall mean any corporation, partnership,
joint venture or other entity controlling, controlled by or under common control
with such Party, but shall not

 

3



--------------------------------------------------------------------------------

include the Company; a person or entity shall be deemed to “control” another
person or entity if the former possesses, directly or indirectly, the power to
direct or cause the direction of the management and policies of the latter.

LOGO [g69948p04_001.jpg]

“Assist” or “Assistance” shall mean, respectively, to actively and
aggressively-support and implement, or the active and aggressive support and
implementation of, an activity or application with full intent and commitment to
obtain the results sought by the Party or the Company which is being assisted.

LOGO [g69948p04_002.jpg]

“Board” or “Board of Directors” shall mean the Board of Directors of the
Company.

LOGO [g69948p04_003.jpg]

“Building” shall mean the building of approximately 4400 square meters (4400
m2), that is released by the Company with assistance by Party A as evidenced by
the Building Ownership Certificate and that is located at No 32 Xi Xin Avenue,
High-New West Zone, Cheng du Municipality, Si Chuan Province.

LOGO [g69948p04_004.jpg]

“Business License” shall mean the business license to be issued to the Company
by the Chengdu Municipal Administration Bureau for Industry and Commerce.

LOGO [g69948p04_005.jpg]

“Chairman” shall mean the chairman of the Board of Directors of the Company.

LOGO [g69948p04_006.jpg]

“China” or the “PRC” shall mean the People’s Republic of China.

LOGO [g69948p04_007.jpg]

“Confidential Information” shall mean technology and know-how as well as trade
secrets, strategic business or marketing information, business projections,
secret processes and other processes, data, formulae, programs, manuals,
designs, sketches, photographs, plans, drawings, specifications, reports,
studies, findings, non-patented inventions and ideas, and other information
relating to the production, packaging, use, pricing, or sales and distribution,
whether of a technical, engineering, operational, business or economic nature,
whenever designated as “Confidential” by Party A or Party B or their Affiliates
and provided by Party A, Party B or their Affiliates in connection with the
establishment of the Company and any matters related thereto, the implementation
of and/or the conduct of the

 

4



--------------------------------------------------------------------------------

business contemplated by this Contract and the other contracts contemplated
herein. Confidential Information, however, shall not include information which
is now or hereafter becomes part of the public domain through authorized
publication, information which the receiving Party can demonstrate was in its
possession at the time of receipt, and information which hereafter comes into
the possession of the receiving Party And was or is not acquired by the
receiving Party directly or indirectly from the providing Party or sources under
an obligation of secrecy to such providing Party.

LOGO [g69948p05_001.jpg]

“Contract” shall mean this Joint Venture Contract.

LOGO [g69948p05_002.jpg]

“Director” shall mean a member of the Board of Directors.

LOGO [g69948p05_003.jpg]

“Effective Date” shall mean the day on which this Contract has been approved by
all of the following parties, whichever occurs later: (i) each Party; and
(ii) the Examination and Approval Authority.

LOGO [g69948p05_004.jpg]

“Establishment Date” shall mean the date on which the Business License of the
Company is issued.

LOGO [g69948p05_005.jpg]

“Examination and Approval Authority” shall mean the relevant Chinese authority
in Chengdu as is duly authorized by law to approve this Contract.

LOGO [g69948p05_006.jpg]

“Event of Force Majeure” shall mean any event, foreseeable or unforeseeable, the
consequences of which are reasonably unavoidable or beyond the reasonable
control of a Party, and which prevents total or partial performance of a
non-payment obligation under this Contract by such Party.

LOGO [g69948p05_007.jpg]

 

5



--------------------------------------------------------------------------------

“Foreign Exchange” shall mean any foreign currency except RMB which can be
freely exchanged, converted, or traded in the open international currency
market.

LOGO [g69948p06_001.jpg]

“Initial Contribution Date” shall mean the mutually convenient date determined
by the Parties in accordance with this Contract on which the Parties shall
simultaneously contribute in full their respective initial contributions to the
registered capital of the Company in the amounts set forth in Schedule 1 hereof.

LOGO [g69948p06_002.jpg]

“Joint Venture Term” shall mean the duration of the Company as provided for in
Article 21 hereof in this contract.

LOGO [g69948p06_003.jpg]

“Raw Materials” shall mean raw glass and glass preforms for ground and polished
lenses, as well as, molded glass applications. Typical configurations of
preforms are bi-convex, plano-convex, spherical and plano-plano.

LOGO [g69948p06_004.jpg]

“Management Personnel” shall mean the General Manager, Deputy General Manager
and such other senior personnel positions of the Company that are designated as
Management Personnel positions by the Board from time to time.

LOGO [g69948p06_005.jpg]

“Product” or “Products” shall mean lenses with diameter less than 20mm to be
manufactured by the Company as more particularly described in Schedule 2 hereto,
as such schedule may be amended or modified by the Board from time to time.

LOGO [g69948p06_006.jpg]

“Renminbi” or “RMB” shall mean the lawful currency of the PRC.

LOGO [g69948p06_007.jpg]

“Three Funds” shall mean, collectively, the Company’s reserve fund, bonus and
welfare fund and enterprise expansion fund.

LOGO [g69948p06_008.jpg]

“United States Dollars” or “US$” shall mean the lawful currency of the United
States of America.

LOGO [g69948p06_009.jpg]

“Working Personnel” shall mean all employees and staff of the Company other than
Senior Management Personnel and members of the Board.

LOGO [g69948p07_001.jpg]

 

6



--------------------------------------------------------------------------------

2. PARTIES TO THE CONTRACT

LOGO [g69948p07_002.jpg]

The Parties to this Contract are as follows:

LOGO [g69948p07_003.jpg]

 

  (a) CDGM Glass Co., Ltd, a company registered with the Chengdu_Municipal
Administration of Industry and Commerce (Business License No. 5101001810292) and
with its legal address at No 6 South Jianshe Zhi Road, Chengdu City, Sichuan
Province, PRC.

LOGO [g69948p07_004.jpg]

The legal representative of Party A is:

LOGO [g69948p07_005.jpg]

 

Name:

LOGO [g69948p07_006.jpg]

  

Li Zong Qiao

LOGO [g69948p07_009.jpg]

Position:

LOGO [g69948p07_007.jpg]

  

Chairman

LOGO [g69948p07_010.jpg]

Nationality:

LOGO [g69948p07_008.jpg]

  

People’s Republic of China

LOGO [g69948p07_011.jpg]

 

  (b) LightPath Technologies, INC, a company organized and existing under the
laws of United States with its registered office at 2603 Challenger Tech Court,
Suite 100 Orlando, Florida, US.

LOGO [g69948p07_012.jpg]

The legal representative of Party B is:

LOGO [g69948p07_013.jpg]

 

Name:

LOGO [g69948p07_014.jpg]

  

Robert, Ripp

LOGO [g69948p07_017.jpg]

Position:

LOGO [g69948p07_015.jpg]

  

Chairman

LOGO [g69948p07_018.jpg]

Nationality:

LOGO [g69948p07_016.jpg]

  

American

LOGO [g69948p07_019.jpg]

 

7



--------------------------------------------------------------------------------

3. REPRESENTATIONS AND WARRANTIES OF THE PARTIES

LOGO [g69948p07_020.jpg]

 

3.1 Representations and Warranties of Party A

LOGO [g69948p07_021.jpg]

Party A hereby represents and warrants to Party B as follows:

LOGO [g69948p08_001.jpg]

 

  (a) Party A is a company duly organized and validly existing under the laws of
the PRC and is in compliance with all conditions required to maintain its status
as an enterprise legal person under the laws of the PRC.

LOGO [g69948p08_002.jpg]

 

  (b) Party A has submitted to Party B a valid, true and complete copy of its
current business license bearing a current annual inspection seal from the
relevant administration for industry and commerce.

LOGO [g69948p08_003.jpg]

 

  (c) Party A has taken all appropriate and necessary corporate action to
(i) empower its legal representative or such other duly authorized
representative whose signature is affixed hereto and thereto to sign this
Contract, (ii) authorize the execution and delivery of this Contract and all of
the contracts contemplated herein to which it is a party, and (iii) authorize
the performance and observance of the terms and conditions hereof and thereof.

LOGO [g69948p08_004.jpg]

 

  (d) Party A has obtained all consents, approvals and authorizations necessary
for the valid execution and delivery of this Contract and all of the contracts
contemplated herein to which it is a Party and to observe and perform its
obligations hereunder and thereunder; provided, however, that this Contract
shall be subject to the approval of the Examination and Approval Authority or
other examination and approval authority before the same may become effective.

LOGO [g69948p08_005.jpg]

 

  (e) Except the litigation known by Party B, No litigation, arbitration or
administrative proceeding is currently taking place or pending or, to the best
knowledge of Party A or its relevant Affiliates, threatened against Party A or
its relevant Affiliates. Furthermore, neither Party A nor any of its relevant
Affiliates is in violation of any law, regulation, government directive whether
having force of law or not, or in default under any judgment, order,
authorization, agreement or obligation applicable to the business of Party A or
its relevant Affiliates.

LOGO [g69948p09_001.jpg]

 

8



--------------------------------------------------------------------------------

  (f) Upon the approval of the Examination and Approval Authority, this Contract
shall constitute the legal, valid and binding obligation of Party A enforceable
against Party A in accordance with its terms.

LOGO [g69948p09_002.jpg]

 

  (g) Party A’s execution; delivery and performance of this Contract or any of
the other contracts contemplated herein will not violate any of their
constitutive documents, any other agreement or obligation of Party A or its
relevant Affiliates, or currently effective law, regulation or decree of China
that may be applicable to any aspect of the transactions contemplated hereunder.

LOGO [g69948p09_003.jpg]

 

  (h) All information supplied to Party B by Party A in relation to this
Contract, including information concerning the business and financial status of
Party A or its relevant Affiliates and any assets, inventories and outstanding
contractual arrangements with their respective suppliers and customers, is true
and correct in all material respects, whether any of the same has been verified
or audited by an independent third party or not.

LOGO [g69948p09_004.jpg]

 

  (i) Party A has shared to date and shall continue to share with Party B copies
of all PRC government open documents concerning this Contract and the other
contracts and documents set forth herein and therein as soon as said documents
come into its possession.

LOGO [g69948p09_005.jpg]

 

3.2 Representations and Warranties of Party B

LOGO [g69948p09_006.jpg]

Party B hereby represents and warrants to Party A as follows:

LOGO [g69948p09_007.jpg]

 

  (a) Party B is a company duly organized, validly existing and in good standing
under the laws of United States.

LOGO [g69948p10_001.jpg]

 

9



--------------------------------------------------------------------------------

  (b) Party B has submitted to Party A a valid, true and complete copy of its
certificate of incorporation.

LOGO [g69948p10_002.jpg]

 

  (c) Party B has taken all appropriate and necessary corporate action (i) to
empower its duly authorized representative whose signature is affixed hereto or
thereto to sign this Contract and all of the contracts contemplated herein to
which it is a party, (ii) authorize the execution and delivery of this Contract
and all of the contracts contemplated herein to which it is a party, (iii) to
authorize the performance and observance of the terms and conditions hereof and
thereof.\

LOGO [g69948p10_003.jpg]

 

  (d) Party B has obtained all consents, approvals and authorizations necessary
for the valid execution and delivery of this Contract and all of the contracts
referred to herein to which it is a party; provided, however, that this Contract
shall be subject to the approval of the Examination and Approval Authority
before the same may become effective.

LOGO [g69948p10_004.jpg]

 

  (e) Upon the approval of the Examination and Approval Authority, this Contract
shall constitute the legal, valid and binding obligation of Party B enforceable
against Party B in accordance with its terms.

LOGO [g69948p10_005.jpg]

 

  (f) Party B’s execution, delivery and performance of this Contract or any of
the other contracts contemplated herein will not violate any of their
constitutive documents, any other agreement or obligation of Party B or its
relevant Affiliates, or currently effective law, regulation or decree of the
United States that may be applicable to any aspect of the transactions
contemplated hereunder.

LOGO [g69948p10_006.jpg]

 

10



--------------------------------------------------------------------------------

  (g) Except the litigation already known by Party A, no litigation, arbitration
or administrative proceeding is currently taking place or pending or, to the
best knowledge of Party B or its relevant Affiliates, threatened against Party B
or its relevant Affiliates. Furthermore, neither Party B nor any of its relevant
Affiliates is in violation of any law, regulation, government directive whether
having force of law or not, or in default under any judgment, order,
authorization, agreement or obligation applicable to the business of Party B or
its relevant Affiliates.

LOGO [g69948p11_001.jpg]

 

3.3 Prior Obligations. The Company shall not be liable or have any
responsibility whatsoever for any obligations or liabilities not concerning to
this Contract of a Party that existed on or were incurred prior to the Effective
Date.

LOGO [g69948p11_002.jpg]

 

4. ESTABLISHMENT OF THE COMPANY

LOGO [g69948p11_003.jpg]

 

4.1 Establishment of the Company

LOGO [g69948p11_004.jpg]

In accordance with the Joint Venture Law and other relevant and officially
promulgated PRC laws and regulations, the Parties hereby agree to establish the
Company pursuant to the terms of this Contract. The Company shall be a legal
person under the laws of the PRC subject to the protection and jurisdiction of
PRC law.

LOGO [g69948p11_005.jpg]

 

4.2 Name and Address of the Company

LOGO [g69948p11_006.jpg]

 

  (a) The name of the Company shall be “LightPath CDGM (Chengdu) Optical Co.
Ltd.” in English and LOGO [g699489.jpg] in Chinese. “LightPath CDGM (Chengdu)
Optical Co. Ltd.”

LOGO [g69948p11_008.jpg]

 

  (b) The legal address of the Company shall be No 32 Xi Xin Avenue, High-New
West Zone, Chengdu Municipality, Sichuan Province, the People’s Republic of
China.

LOGO [g69948p12_001.jpg]

 

11



--------------------------------------------------------------------------------

4.3 Change of Name.

     LOGO [g69948p12_002.jpg]

The Company shall immediately change its name by removing therefrom the
tradename “LightPath” or LOGO [g6994810.jpg] without replacing it with any
similar trade names, words or expressions when this Contract or the Company is
terminated. If as a result of any change in the laws or regulations of China,
(i) Party B’s participation in the registered capital of the Company at any time
during the existence of this Contract falls below fifty percent (50%); or
(ii) Party B’s representatives no longer have the power to appoint a majority of
the Board of Directors of the Company, then Party B has the right to decide
whether withdraw its name from the Company or not. Without Party A or Party B’s
prior consent, Party A or Party B undertakes not to continue or take over the
Company’s business using the tradename “LightPath” or LOGO [g69948p12_003.jpg]
CDGM or LOGO [g69948p12_004.jpg] any similar words or expressions.

   LOGO [g69948p12_005.jpg]

 

4.4 Limited Liability Company

   LOGO [g69948p12_006.jpg]

The Company shall be a limited liability company. The liability of each of the
Parties for the obligations, liabilities, debts and losses of the Company shall
be limited to that Party’s obligation to make its respective contribution to the
registered capital of the Company within the period required by Chinese law.
Unless it has agreed otherwise in a separate agreement with a third party, a
Party shall not be liable for any obligations or liabilities of the Company.
Creditors of the Company shall have recourse only to the assets of the Company
and shall not have any claim against the Parties for the obligations of the
Company, and in case any creditor of the Company brings any action or claim
against any Party for any act of omission of the Company, the Company shall
defend, at its cost, such Party and hold harmless such Party against such claims
or actions or any loss or expenses incurred thereby. Any Party shall not be
required to provide any further funds to or on behalf of the Company beyond the
amount contributed by the Party under this Contract.

LOGO [g69948p12_007.jpg]

 

12



--------------------------------------------------------------------------------

4.5 Profits and Losses

LOGO [g69948p13_001.jpg]

The Parties shall share the profits, losses and risks of the Company in
proportion to and, in the event of losses, to the extent of their respective
contributions to the registered capital of the Company.

LOGO [g69948p13_002.jpg]

 

4.6 No Agency Relationship

LOGO [g69948p13_003.jpg]

Neither Party is the agent of the other Party nor does either Party have any
power to bind the other Party or to assume or to create any obligation of
responsibility, express or implied, on behalf of the other Party in the other
Party’s name. Neither this Contract nor any of the other contracts contemplated
herein shall be construed as constituting Party A and Party B as partners or as
creating any other form of legal association which would impose liability upon
one Party for the act or failure to act of the other.

LOGO [g69948p13_004.jpg]

 

4.7 Other Contracts

LOGO [g69948p13_005.jpg]

(i) the Company, Crystal Technology and Party A shall duly execute the Plant
Lease Contract ; and (ii) the Company, Party A and Party B shall duly execute
the Technology License Contract; and (iii) the Company and Party A shall duly
execute the Raw Materials Supply Agreement.( the Company has the right to make
inquiry from other resource) (iv) The company and Party B shall duly execute the
Equipment Purchase Contract.

LOGO [g69948p13_006.jpg]

 

4.8 Branches and Subsidiaries

LOGO [g69948p13_007.jpg]

The Company may establish branch offices and/or subsidiaries in the PRC upon the
approval of the Board of Directors and, if necessary, the Examination and
Approval Authority and the relevant local government departments.

LOGO [g69948p13_008.jpg]

 

13



--------------------------------------------------------------------------------

5. PURPOSES, SCOPE OF BUSINESS AND SCALE OF PRODUCTION OF THE COMPANY

LOGO [g69948p14_001.jpg]

 

5.1 Purposes and Scope of the Company

LOGO [g69948p14_002.jpg]

The purpose and scope of business of the Company shall be to develop, mold and
manufacture the Aspheric Lenses and Assemble Modules for visible imaging
applications is Cell Phones and digital Cameras (the “Products’) and other
optical products, to sell and distribute the Products in Chinese domestic and
international markets, to provide technical services and after-sales services
related to the Products, and to carry out any other activities necessary to
accomplish the foregoing.

LOGO [g69948p14_003.jpg]

 

5.2 Estimated Scale of Production

LOGO [g69948p14_004.jpg]

The estimated scale of production is as set forth in the Feasibility Study. The
target volume is 1Million pieces per month and is projected to be achieved after
12 months of operation. According to mutual discussion, the Company’s production
scale may be expanded. On the base of current 10million USD investment,
additional 10million will be invested and each party still holds 50% share.

LOGO [g69948p14_005.jpg]

 

6. TOTAL AMOUNT OF INVESTMENT AND REGISTERED CAPITAL

LOGO [g69948p14_006.jpg]

 

6.1 Total Amount of Investment

LOGO [g69948p14_007.jpg]

The total amount of investment of the Company shall be [US$10.0M (10 million
United States Dollars)] .

LOGO [g69948p14_008.jpg]

 

6.2 Registered Capital

LOGO [g69948p14_009.jpg]

The registered capital of the Company shall be [US$10.0M ($10.0 million United
States Dollars)] and shall be contributed by the Parties in the following
proportions:

LOGO [g69948p14_010.jpg]

 

  (a) Party A’s aggregate contribution to the registered capital of the Company
shall be US Dollars [$5.0M] (5.0 million United States Dollars)] representing
fifty percent (50%) of the total registered capital of the Company, and shall be
contributed by RMB or US Dollars remittance equivalent to the amount marked in
US Dollars.

LOGO [g69948p15_001.jpg]

 

14



--------------------------------------------------------------------------------

  (b) Party B’s aggregate contribution to the registered capital of the Company
shall be [US $5M] (5million United States Dollars)] representing fifty percent
(50%) of the total registered capital of the Company, which shall be contributed
in the form of US Dollars cash as set forth on Schedule 1.

     LOGO [g69948p15_002.jpg]

 

6.3 Additional Financing

   LOGO [g69948p15_003.jpg]

The Company may obtain additional funds through loans from domestic or foreign
financial institutions on terms and conditions approved by the Board of
Directors and the Parties. The Company may also obtain loans or guarantees from
the Parties or their Affiliates on terms and conditions to be determined by the
relevant parties; provided, however, that no Party shall be obligated to lend
funds to the Company or to guarantee a loan to the Company from a third party or
financial institution. In the event a Party does agree to lend funds to the
Company or to guarantee a loan to the Company from a third party or financial
institution, such Party shall be entitled to be paid interest on the loan at
such rate or guarantee fees in such amount that such Party would have been
entitled to be paid as if such Party were not a party to this Contract and as if
the transaction were a negotiated arm’s length financing from a third party. The
Company may sets relevant rights and interests in those of its assets permitted
by law to be mortgaged or secured in order to obtain loans.

   LOGO [g69948p15_004.jpg]

 

6.4 Timing of Capital Contributions

   LOGO [g69948p15_005.jpg]

Contributions to the registered capital of the Company shall be made by the
Parties in accordance with Schedule 1; provided, however, that Schedule 1 may be
adjusted by the unanimous vote of the Board in light of actual conditions
consistent with the requirements of relevant regulations. However, any
adjustment of the Contributions will be subject to the final approval of the
Examination and Approval Authority.

LOGO [g69948p16_001.jpg]

 

15



--------------------------------------------------------------------------------

6.5 Investment Certificates

   LOGO [g69948p16_002.jpg]

Within thirty (30) days after the Parties have made their initial capital
contributions, the Company shall engage an accountant registered in China to
verify such contributions. Upon the issuance of a verification report by such
accountant, the Company shall issue to each contributing Party an interim
investment certificate signed by the Chairman evidencing that the contribution
was made. The Company may issue such interim investment certificates as each
Party makes further capital contributions and the same have been verified by the
accountant within thirty (30) after each contribution. Within ten (10) days
after the entire registered capital of the Company has been contributed by the
Parties, the Company shall request that an accountant registered in China verify
each Party’s total contributions and issue a final certificate of verification.
Upon receipt of the final certificate of verification from the accountant, the
Company shall promptly issue a formal investment certificate to each Party
setting forth the aggregate amount of such Party’s contribution(s). After
issuance of such formal investment certificate and all register procedures are
finished, such Party shall return to the Company for cancellation all of the
interim investment certificates previously issued to such Party. Such final
investment certificate shall be signed by the Chairman and affixed the seal of
the Company.

   LOGO [g69948p16_003.jpg]

 

6.6 Increase or Reduction of Registered Capital

   LOGO [g69948p16_004.jpg]

Any increase or reduction in the registered capital of the Company shall be
approved by the Board of Directors and submitted to the appropriate examination
and approval authorities for approval. Upon receipt of such approval, the
Company shall register the increase or reduction in the registered capital with
the appropriate administration for industry and commerce. Each Party shall
contribute towards any increase in the registered capital a proportion of such
increase equal to the proportion that such

 

16



--------------------------------------------------------------------------------

Party’s contributions to the registered capital of the Company; provided,
however, that the Parties may agree to adjust their proportional interests in
the Company’s registered capital subject to the approval of the appropriate
examination and approval authorities.

   LOGO [g69948p17_001.jpg]

 

7. RESPONSIBILITIES OF THE PARTIES

   LOGO [g69948p17_002.jpg]

 

7.1 Responsibilities of Party A:

   LOGO [g69948p17_003.jpg]

Among its responsibilities under this Contract, Party A shall:

LOGO [g69948p17_004.jpg]

 

  (a) make its contributions to the registered capital of the Company in
accordance with the relevant provisions of this Contract;

     LOGO [g69948p17_005.jpg]

 

  (b) enter into, or cause its Affiliates to enter into, the contracts or any of
its Affiliates is a party;

     LOGO [g69948p17_006.jpg]

 

  (c) Assist the Company in obtaining the Certificate of Approval, Business
License when setting up and other permission providing for a term of validity
and scope of business acceptable to both Parties;

     LOGO [g69948p17_007.jpg]

 

  (d) Assist the Company in filing/registering the Plant Lease Contract with all
relevant government departments and handling all other necessary procedures to
ensure that the Company has the exclusive right to lease the Building in
accordance with the terms thereof;

     LOGO [g69948p17_008.jpg]

 

  (e) Assist the Company in obtaining the Chinese tax preferences, exemptions
and other preferential tax treatment available to or for the Company;

     LOGO [g69948p17_009.jpg]

 

17



--------------------------------------------------------------------------------

  (f) Assist the Company, if requested, in handling all licenses, approvals and
registrations for the importation of technology in accordance with the terms set
forth in the Technology License Contract;

     LOGO [g69948p18_001.jpg]

 

  (g) Assist the Company, if requested, in making import customs declarations,
obtaining relevant import licenses, approvals and exemptions from customs duties
and taxes for any machinery and equipment to be sold to the Company by Party B.

     LOGO [g69948p18_002.jpg]

 

  (h) Recommend and assist in the recruitment of suitable Chinese management
personnel, technical personnel and other necessary staff and workers to be
employed by the Company;

     LOGO [g69948p18_003.jpg]

 

  (i) Assist the Company in purchasing raw materials, articles for office use
and communication facilities from the Chinese domestic market;

     LOGO [g69948p18_004.jpg]

 

  (j) Provide assistance to foreign workers and staff in obtaining entry visas,
work licenses, and other needs for their stay and travel in the PRC;

     LOGO [g69948p18_005.jpg]

 

  (k) Assist the Company to find other customers for its products

     LOGO [g69948p18_006.jpg]

 

  (l) Assist the Company to obtain PRC government’s recognition as HI-TECH
enterprise or Encouraged enterprise, if possible; and

     LOGO [g69948p18_007.jpg]

 

  (m) Handle other matters entrusted to it by the Company and as agreed from
time to time by Party A.

     LOGO [g69948p18_008.jpg]

 

7.2 Responsibilities of Party B:

   LOGO [g69948p18_009.jpg]

Among its responsibilities under this Contract, Party B shall:

LOGO [g69948p18_010.jpg]

 

  (a) make its contributions to the registered capital of the Company in
accordance with the relevant provisions of this Contract;

     LOGO [g69948p19_001.jpg]

 

18



--------------------------------------------------------------------------------

  (b) enter or make its affiliate companies into the contracts as mentioned in
the contracts the Company which it is a party of Party B or its affiliate;

     LOGO [g69948p19_002.jpg]

 

  (c) handle export license and other procedures for the Company necessary for
the export of technology from United States, Japan and other countries pursuant
to the Technology License Agreement and the export of the machinery and
equipment from United States, which shall be sold by Party B to the Company;

     LOGO [g69948p19_003.jpg]

 

  (d) help the Joint Venture to acquire or adopt advanced various company
management and controlling process (including software) which would reasonably
benefit the Joint Venture in the long run, provided that the costs shall be
borne by the Joint Venture;

     LOGO [g69948p19_004.jpg]

 

  (e) Handle other matters entrusted to it by the Company and agreed from time
to time by Party B.

     LOGO [g69948p19_005.jpg]

 

  (f) Introduce the current technology to the Company and update it
consistently. Assist the Company to do development of new products.

     LOGO [g69948p19_006.jpg]

 

7.3 Expenses Not Reimbursable

   LOGO [g69948p19_007.jpg]

Except as otherwise expressly provided for in this Contract, expenses incurred
by either Party in fulfilling the aforesaid responsibilities and other financial
expenses incurred by the Parties on behalf of the Company shall be borne by the
Company only upon approval of the Board.

   LOGO [g69948p19_008.jpg]

 

19



--------------------------------------------------------------------------------

7.4 Standards of Business and Ethical Conduct.

   LOGO [g69948p19_009.jpg]

The Parties shall cause the Company to adopt and comply with standards of
conduct and business practices in conformity with the laws and regulations of
the PRC and those standards applied by Party B on a world-wide basis.

LOGO [g69948p20_001.jpg]

 

8. BUILDING AND UTILITIES

   LOGO [g69948p20_002.jpg]

 

8.1 Lease of Building

   LOGO [g69948p20_003.jpg]

Party A shall assist the Company to lease the Building for the Joint Venture .

LOGO [g69948p20_004.jpg]

In case Party A fails to assist the Company to sign Plant Lease Contract or
fails to provide the Plant to the Company in accordance with Plant Lease
Contract, the following remedies can be considered:

LOGO [g69948p20_005.jpg]

 

  (a) The Company may find other plants and any additional expenses and/or costs
arising out of or related to non-execution or non-performance of the Plant Lease
Contract by Party A shall be borne by Party A; or

     LOGO [g69948p20_006.jpg]

 

  (b) Party B may earlier terminate this Contract at its sole discretion due to
Party A’s failure of assisting the company to provide the Plant which leads to
breach of the Contract.

     LOGO [g69948p20_007.jpg]

 

8.2 Environmental Matters

   LOGO [g69948p20_008.jpg]

 

  (a) Party A represents and warrants that as of the date of this Contract:
(i) the Building are in full compliance with all relevant laws, regulations and
rules related to, and with all requirements of relevant PRC government
authorities for, land administration, environmental protection, water and soil
conservation, construction standards, fire prevention and worker safety in
effect as of the date thereof; (ii) there is no pre-existing environmental
contamination at, around or under the Building; (iii) there are no impediments
or difficulties to the Company being able to obtain and maintain for the
Building all necessary waste disposal, waste water treatment services and the
like in full compliance with all relevant laws, regulations and rules related to
land administration, environmental protection, water and soil conservation,
construction standards, fire prevention and worker safety, and (iv) the Building
are free from any environmental liabilities to and claims from both government
and non-,government parties. Any expenses arising out of or related to
non-compliance of such requirements shall be borne by Party A.

     LOGO [g69948p21_001.jpg]

 

20



--------------------------------------------------------------------------------

  (b) The Parties agree to engage an experienced environmental consultant to
conduct an environmental assessment to determine pre-existing contamination
levels of the Building and that such findings shall be verified and endorsed by
the relevant municipal environmental protection authorities prior to the
Effective Date. Such pre-existing contamination levels shall serve to protect
the Company from possible future liability for contamination not generated by
the Company’s operations.

LOGO [g69948p21_002.jpg]

 

  (c) Party A hereby agrees to endeavour to assist to defend and indemnify the
Company and Party B, its Affiliates, directors, officers, employees, and agents
from and forever hold harmless the Company and Party B, its Affiliates,
directors, officers, employees, and agents against all claims, actions,
proceedings, damages, losses, liabilities, costs and expenses (including
reasonable attorney’s fees and environmental cleanup and remediation costs)
arising out of, based upon, or relating to or in connection with any
environmental problem, environmental contamination, release of hazardous
substances or wastes, or similar problem which could not be accusing to the
Company, found to exist in, at, or around the Building and which existed prior
to the start of operations of the Company.

LOGO [g69948p21_003.jpg]

 

  (d) Party A should assist the Company to reach the agreement with Crystal
Technology to reserve some production space for expansion.

LOGO [g69948p22_001.jpg]

 

21



--------------------------------------------------------------------------------

8.3 Utilities Supply

   LOGO [g69948p22_002.jpg]

Party A shall assist to provide to the Company all utilities required by the
Company, including gas, water, steam, electricity, sewer and waste disposal, and
other specified utilities.

LOGO [g69948p22_003.jpg]

 

9. INTERLLECTUAL PROPERTY AND LICENSING OF TECHNOLOGY

   LOGO [g69948p22_004.jpg]

 

9.1 Press Technology and Process.

   LOGO [g69948p22_005.jpg]

Party B produces its own press technologies, originally developed by Corning
Co., Ltd. over 20 years and acquired by Party B in 1994. Party B has developed a
second-generation press called the Viper, which can mold glass over a wide
temperature range up to 600 degrees centigrade and atmospheres from room air,
nitrogen or other inert gases and vacuum. The Viper press is microcomputer
controlled semi-automated design where the operator controls the process, loads
glass and unloads the lens. The unique features of this press allow it to be
flexible for a variety of glass preforms used for molding lenses. While simpler
preform shapes are now possible with the Viper, the yield may be lower than
preform shapes more closely matching the shape of finished lens design.

LOGO [g69948p22_006.jpg]

 

9.2 Intellectual property or know-how of Press Technology or processes of Party
B remain the sole and exclusive property of Party B. Any intellectual property,
know-how and drawings or upgrades created by the Company relating to press
technology will belong to and be assigned to Party B. Any technology relating to
improvement of glass performance will belong to Party A. The Company will pay 3%
royalty every half year to Party B for all Products sold by the Company.

   LOGO [g69948p22_007.jpg]

 

22



--------------------------------------------------------------------------------

9.3 Intellectual property contributed by Party A, if any, remains the sole and
exclusive property of Party A.

   LOGO [g69948p23_001.jpg]

 

9.4 Intellectual property or know-how of Press Technology or processes owned by
Party B can NOT be improved upon or reproduced or used by Party A or any of its
Affiliates or other partners.

   LOGO [g69948p23_002.jpg]

 

9.5 Technology License Contract

   LOGO [g69948p23_003.jpg]

Party B shall grant or cause its relevant Affiliate to grant to the Company a
non-exclusive and non-assignable right and license to use and exploit certain
technology and know-how for the manufacture, use and sale of the Products
pursuant to the terms and conditions of the Technology License Contract.

LOGO [g69948p23_004.jpg]

 

10. PURCHASE OF EQUIPMENT MATERIALS

   LOGO [g69948p23_005.jpg]

The Company will purchase machinery and equipment from suppliers on a best value
basis. The sources of purchasing the equipment and machinery should be
determined by the unanimous agreement of the Board of Directors.

LOGO [g69948p23_006.jpg]

Raw Materials Supply Agreement shall be executed within thirty (30) days after
the establishment of the Company. Party A shall assist the supply of raw
material to the Company. In case Party A fails to sign the Raw Materials Supply
Agreement or fails to supply Raw Materials to the Company at the price described
in Raw Materials Supply Agreement, the following remedies may be resorted to:

LOGO [g69948p23_007.jpg]

 

  (a) The Company may purchase Raw Materials from other supplier and any
additional expenses and/or costs arising out of or related to non-execution or
non-performance of the Raw Materials Supplier Agreement shall be borne by Party
A; or

     LOGO [g69948p24_001.jpg]

 

23



--------------------------------------------------------------------------------

  (b) Party B may earlier terminate this JV Contract at its sole discretion due
to Party A’s failure of assisting the Company to sign the Raw Materials Supply
Agreement which leads to breach of the JV Contract.

     LOGO [g69948p24_002.jpg]

 

11. SALES OF PRODUCTS

   LOGO [g69948p24_003.jpg]

The sale of Products shall be handled by the Company itself and/or through other
sales organizations to be determined by the General Manager. Prices of Products
for sale shall be determined by the General Manager of the Company in accordance
with plans and policies approved by the Board.

LOGO [g69948p24_004.jpg]

Both parties agree that the Company may sell its products to both Parties at a
price agreed by Board of Directors from time to time,

LOGO [g69948p24_005.jpg]

 

12. BOARD OF DIRECTORS AND SUPERVISORS

   LOGO [g69948p24_006.jpg]

 

12.1 Establishment

   LOGO [g69948p24_007.jpg]

The Board of Directors of the Company shall be established by the Parties and
shall hold its first meeting within thirty (30) days of the Establishment Date.

LOGO [g69948p24_008.jpg]

 

12.2 Composition and Term

   LOGO [g69948p24_009.jpg]

The Board of Directors shall be composed of five (5) Directors, of whom two
(2) shall be appointed by Party A and three (3) by Party B. Unless the Parties
otherwise agree in writing, the Chairman shall be appointed by Party B and the
Vice Chairman by Party A. Each individual serving in the capacity of Director,
Chairman or Vice Chairman shall hold office for a term of three (3) years, and
each shall be eligible for consecutive terms of office upon reappointment by the
original appointing Party. Any vacancy

 

24



--------------------------------------------------------------------------------

created in the Board of Directors shall be filled by the Party which originally
appointed the absent Director causing the vacancy. Any Party may at any time
remove for any reason any or all of the individuals appointed by such Party as a
Director and appoint in lieu thereof another individual or individuals to serve
the remainder of the relevant term(s).

LOGO [g69948p25_001.jpg]

 

12.3 Legal Representative

   LOGO [g69948p25_002.jpg]

The Chairman of the Board shall be the legal representative of the Company and
shall act only in accordance with the specific decisions, resolutions and
instructions of the Board of Directors. Whenever the Chairman is unable to
discharge his duties, he shall authorize the Vice Chairman or another Director
to represent the Company and execute his rights.

LOGO [g69948p25_003.jpg]

 

12.4 Authority

   LOGO [g69948p25_004.jpg]

The Board of Directors shall be the highest authority of the Company and shall
make decisions on all major and important matters of the Company. The rules of
procedure governing the Board of Directors and its powers and responsibilities
are as set forth in this Contract and the Articles of Association.

LOGO [g69948p25_005.jpg]

 

12.5 Personal Liability of Directors

   LOGO [g69948p25_006.jpg]

A Director, including the Chairman and Vice Chairman, shall not have personal
liability for action he undertakes on behalf of the Company within the scope of
authority of this Contract, the Articles of Association or the Board resolutions
unless his or her action:

LOGO [g69948p25_007.jpg]

 

  (a) is outside the scope of the approval or authorization given to him by this
Contract or the Board of Directors’ resolution; or

     LOGO [g69948p25_008.jpg]

 

25



--------------------------------------------------------------------------------

  (b) is in breach of Articles 147 to 153 of the Company Law of PRC; or

     LOGO [g69948p26_001.jpg]

 

  (c) is in breach of the laws and regulations of the PRC at the time.

     LOGO [g69948p26_002.jpg]

Any Director, including the Chairman and Vice Chairman, acting in violation of
this Contract or Board of Director’s resolutions shall indemnify and hold
harmless the Company against all losses caused to or liabilities and expenses
incurred by the Company. The Company shall, to the extent permitted by law,
indemnify any Director for damages or losses incurred in good faith by such
Director in the performance of his or her obligations.

LOGO [g69948p26_003.jpg]

 

12.6 Board voting

   LOGO [g69948p26_004.jpg]

Resolutions of the board of directors shall be adopted by a majority vote
(whether present in person or by proxy) at a duly convened meeting. However the
following actions, because of their potentially substantial and material impact
on the interests and investments of the stock holders may not be taken without
at least one representative from party A and one representative of party B being
recorded in the majority vote.

LOGO [g69948p26_005.jpg]

 

  (a) Amendment of articles of association

     LOGO [g69948p26_006.jpg]

 

  (b) Increase, reduction or assignment of registered capital and the adjustment
of each party’s share of interest in the registered capital of the company.

     LOGO [g69948p26_007.jpg]

 

  (c) Merger or consolidation of the company with ant other economic
organization or reorganization of the company; and, extension, termination,
liquidation, or dissolution of the company.

     LOGO [g69948p26_008.jpg]

 

  (d) Approval of any change in the scope of the business of the company,
outside the normal course of business.

     LOGO [g69948p26_009.jpg]

 

  (e) Transfer,sale,lease,or other manner of disposition of the business or
assets of the company, in whole or in part, the acquisition of businesses or
assets of any other company or entity or the making of investments that is not
expected to be undertaken in the ordinary course of business.

     LOGO [g69948p27_001.jpg]

 

26



--------------------------------------------------------------------------------

  (f) The partners expect that profits will be retained by the JV to grow the
business; however after a period of sustained profitability the partners expect
a pay out ratio of profits to be in the 50% range. For any declaration of
dividends in excess of 70% of prior year’s earnings the majority vote must
include one representative from each of party A and party B.

     LOGO [g69948p27_002.jpg]

 

  (g) Determination of the amounts to be allocated to each of the Three funds

     LOGO [g69948p27_003.jpg]

 

  (h) Pledge or encumber the assets of the corporation (i.e. the granting of
security interest of the company )

     LOGO [g69948p27_004.jpg]

 

  (i) Approve or implement capital expenditures which are not provided for in
the annual business plan or exceed by 25% the capital expenditure budget of the
annual business plan.

     LOGO [g69948p27_005.jpg]

 

  (j) The partners agree that the board will manage the operating budget of the
annual business plan of the company, and implement revisions as they may occur
from time to time. However, if any such revision results are outside the
ordinary course of business, as defined by in a variation by more than 35% of
operating profit or more that $500k of reduced cash flow then the majority shall
include one representative from each of party A and B.

     LOGO [g69948p27_006.jpg]

 

  (k) Change legal counsel representing the company; or, to appoint or change
the independent auditor of the company. To adopt or implement a material change
in the accounting procedures or principles of the company.

     LOGO [g69948p27_007.jpg]

 

  (l) Selection of insurers and the determination of insurance coverage and
premium amounts for the company

     LOGO [g69948p27_008.jpg]

 

27



--------------------------------------------------------------------------------

12.7 Board Meetings

   LOGO [g69948p27_009.jpg]

The regular meeting of the Board of Directors shall be held at least twice a
year. Meetings of the Board of Directors shall normally be held at the
registered address of the Company, but may be held at any other place as may be
jointly selected by the Chairman and Vice Chairman.

LOGO [g69948p28_001.jpg]

 

12.8 Interim Board Meeting

   LOGO [g69948p28_002.jpg]

Within three (3) days after the receipt of the proposal by at least two
Directors requesting that an interim Board meeting be held, either the Chairman,
or in his absence or failure to act, the Vice Chairman, of the Board shall send
written notice calling an interim Board meeting.

LOGO [g69948p28_003.jpg]

 

12.9 Notice of Meetings

   LOGO [g69948p28_004.jpg]

The Chairman, or in his absence or failure to act, the Vice Chairman, shall send
written notice at least fourteen (14) days prior to any Board meeting stating
the specific agenda, time and place of the meeting. Such notice may be waived by
the unanimous consent of all Directors attending the meeting in person or by
proxy. A Board meeting shall be convened not less than fourteen (14) days or
more than twenty-eight (28) days from the date of the notice.

LOGO [g69948p28_005.jpg]

 

12.10 Attendance

   LOGO [g69948p28_006.jpg]

A Director may attend a Board meeting in person, by conference telephone or
designate another person by proxy and vote in his place. Such designation shall
be in writing with designated rights, shall be signed by the Director, and shall
identify the meeting or meetings at which the person may act as a proxy and any
instructions that may be applicable to the proxy. A Director may appoint another
Director as his proxy. A person acting as a proxy may do so for more than one
Director. The quorum for a Board meeting shall consist of three
(3) Directors.However, no party could hold a Board meeting without another
party’s permission.

LOGO [g69948p28_007.jpg]

LOGO [g69948p29_001.jpg]

 

28



--------------------------------------------------------------------------------

12.11 Voting

   LOGO [g69948p29_002.jpg]

The Directors may vote on any matters either by attending meetings in person, by
telephonic conference or by proxy. Each Director shall have one vote.

LOGO [g69948p29_003.jpg]

 

12.12 Written Consent

   LOGO [g69948p29_004.jpg]

The Board of Directors may conduct any business and make decisions and take
actions that could have been otherwise duly taken pursuant to a Board meeting by
means of a unanimous written consent in lieu of a meeting.

LOGO [g69948p29_005.jpg]

 

12.13 Compensation and Expenses

   LOGO [g69948p29_006.jpg]

The Company shall not pay any fee, remuneration or subsidy to any Director for
attendance at a Board meeting. The Company may reimburse a Director for
reasonable expenses incurred in respect of traveling, accommodations and other
living expenses to attend Board meetings if the Board of Directors agree to do
so.

LOGO [g69948p29_007.jpg]

 

12.14 Minutes

   LOGO [g69948p29_008.jpg]

Minutes shall be kept for each Board meeting and signed by all Directors present
at the Board meeting in person or by proxy. In order to facilitate the smooth
conduct of Board meetings, the Chairman shall appoint a designee for the purpose
of the Board meeting. The duties of such designee shall be to take detailed
minutes of the Board meeting, procure the proper signatures for the adoption of
such minutes, translate or arrange for the translation of documents and dispatch
documents relating to the Board meeting to the Directors. Minutes of the Board
meeting shall be maintained in both Chinese and English. Copies of the minutes
in both Chinese and English languages shall be sent to Party A and Party B at
the addresses set forth in this Agreement.

LOGO [g69948p29_009.jpg]

LOGO [g69948p30_001.jpg]

 

29



--------------------------------------------------------------------------------

12.15 Secretary of Board of Directors

   LOGO [g69948p30_002.jpg]

A secretary of Board of Directors will be appointed by the Chairman of the
Company. His or hers responsibility is as following:

LOGO [g69948p30_003.jpg]

 

  (h) convoke the Board meeting

     LOGO [g69948p30_004.jpg]

 

  (ii) record the Board meeting

     LOGO [g69948p30_005.jpg]

 

  (iii) prepare and notice the Board meeting

     LOGO [g69948p30_006.jpg]

 

  (iv) file the documents of Board meeting and make it orderly

     LOGO [g69948p30_007.jpg]

 

  (v) release and collect documents of Board of meeting

     LOGO [g69948p30_008.jpg]

 

  (vi) responsible for the Company’s confidential protection and obey the
relevant regulations of the Company

     LOGO [g69948p30_009.jpg]

 

12.16 Supervisors

   LOGO [g69948p30_010.jpg]

The Company shall have two supervisors and no board of supervisors will be
established. With regard to the appointment and duties of the supervisors, the
Parties agree that:

LOGO [g69948p30_011.jpg]

 

  (a) Party A and Party B shall be entitled to respectively appoint one
(1) supervisor. Any Director or senior management personnel shall not
concurrently be the supervisor.

     LOGO [g69948p30_012.jpg]

 

  (b) The term of office of a supervisor shall be three (3) years, or such
shorter term as permissible in PRC laws and regulations. A supervisor may serve
consecutive terms if he/she is reappointed.

     LOGO [g69948p30_013.jpg]

 

  (c)

Each of the Parties shall be entitled at any time to remove any person appointed
by it as a supervisor from his/her office and to appoint any other person to
complete the remainder of the term of office of the removed supervisor. The

 

30



--------------------------------------------------------------------------------

 

appointment or removal of a supervisor by any Party shall be in writing and
shall take effect upon submission to the Board of Directors. Such removal shall
be reported to the original examination and approval authority for the record.

     LOGO [g69948p31_001.jpg]

 

  (d) If there occurs any retirement, removal, resignation, illness, disability
or death of a supervisor, the Party which originally appointed such supervisor
shall appoint a successor to serve out the remainder of such supervisor’s term
of office. Such appointment shall be reported to the original examination and
approval authority for the record.

     LOGO [g69948p31_002.jpg]

 

  (e) Two supervisors shall hold at least one meeting each year and either
supervisor may propose for an interim meeting.

     LOGO [g69948p31_003.jpg]

 

  (f) The supervisors shall exercise their powers and duties in accordance with
PRC Company Law and Articles of Association and in a good-faith and a reasonable
manner. The exercise of any power or duty shall be subject to the prior written
consent by both supervisors. If either supervisor exercises any power or duty
without the prior written consent by both supervisors, or the exercise of any
power or duty affects the normal operation of Joint Venture, or cause adverse
result or loss upon the Joint Venture, the supervisor and the party who appoints
such supervisor shall jointly bear the liability to the Joint Venture, moreover,
the Party who appoints such supervisor shall immediately replace the supervisor.

     LOGO [g69948p31_004.jpg]

 

  (g) The Joint Venture shall not pay any fee, remuneration or subsidies to any
supervisor, unless approved in advance by the unanimous agreement of the Board
of Directors.

     LOGO [g69948p31_005.jpg]

 

12.17 The supervisors have the right and obligation as defined by the
Corporation Law of the People’s Republic of China :

   LOGO [g69948p31_006.jpg]

 

31



--------------------------------------------------------------------------------

13. MANAGEMENT ORGANIZATION

   LOGO [g69948p32_001.jpg]

 

13.1 Establishment

   LOGO [g69948p32_002.jpg]

 

  (a) The Board of Directors of the Company shall establish a management
organization comprised of Management Personnel who shall be in charge of the
day-to-day operations and management of the Company. The management organization
shall be headed by one (1) General Manager and one (1) Deputy General Manager.
The General Manager shall be recommended by Party B and be hired by the Board of
Directors, the Deputy General Manager shall be recommended by Party A but shall
be a person agreeable to the General Manager, the Deputy General Manager shall
be hired by the Board of Directors. The Company shall initially have the
following managerial departments: production and technology; personnel and
administration; finance and accounting; quality assurance, engineer, The
Company’s initial Management Personnel shall be as follows:

     LOGO [g69948p32_003.jpg]

 

  (i) one (1) General Manager to be recommended by Party B; If the General
Manager recommended by Party B fails to make a profit of the JV continuously for
two terms, then Party A should have the right to recommend the General Manager
for the JV with approval by the Board of Directors.;

     LOGO [g69948p32_004.jpg]

 

  (ii) one (1) vice General Manger responsible for the Company’s marketing to be
recommended by Party A;

     LOGO [g69948p32_005.jpg]

 

  (iii) one (1) CFO recommended by Party A. One Director of Financial Accounting
Department recommended by Party B will report to CFO.

     LOGO [g69948p32_006.jpg]

 

  (iv) one (1) Production and technology manager to be recommended by Party B
who is responsible for production and purchasing.

     LOGO [g69948p32_007.jpg]

 

  (v) one (1) Human Resources Manager to be recommended by Party A; and

     LOGO [g69948p33_001.jpg]

 

32



--------------------------------------------------------------------------------

  (vii) one (1) Engineer Manager to be recommended by Party B; and one
(1) quality assurance manager to be recommended by Party A

     LOGO [g69948p33_002.jpg]

 

  (b) Removal of General Manager and Vice General Manager.

     LOGO [g69948p33_003.jpg]

The Board of Directors shall have the authority to remove the General Manager
and Vice General Manager and department managers at any time upon majority vote
of the Board because of their in-capabilities for their positions or dereliction
of duties. If the General Manager, Vice General Manager or a department manager
is a member of the Board of Directors, he shall not be entitled to vote on the
issue of his removal. However, the Parties shall take into account the interests
of the Company in having a stable tenure for the General Manager and Vice
General Manager, especially during the first two years of the Company, before
making a decision to replace one of these individuals.

     LOGO [g69948p33_004.jpg]

 

 

(c)

In addition, each Party agrees to cause the Directors appointed by it to approve
all persons nominated to Management Personnel positions; provided, however, that
each Parry may veto the nomination of any candidate for a Management Personnel
position if such candidate fails to meet the criteria ascribed to the position
for which the candidate is nominated as may be provided in the Articles of
Association or otherwise determined by the General Manager and the vetoing Party
provides reasonable evidence of such failure. Each individual serving in the
capacity of Management Personnel shall hold office for a term of two (2) years,
and each shall be eligible for consecutive terms of office if re-nominated by
the original nominating Party. If it becomes necessary, due to dismissal or
resignation, to replace the individual serving in the capacity of Management
Personnel, the Party that originally nominated such individual shall nominate a
replacement to serve the remainder of the relevant term.

     LOGO [g69948p33_005.jpg]

 

33



--------------------------------------------------------------------------------

  (d) The duties of the General Manager shall consist of carrying out the
decisions of the Board of Directors and organizing and directing the day-to-day
operations and management of the Company and deciding on all management and
operation issues of the Joint Venture which are not within the scope of
authority of the Board of Directors as set fort in this Contract. In the absence
of the General Manager, part or all of the foregoing authority and power may be
delegated by the General Manager to the Deputy General Manager or to any other
Management Personnel selected by the General Manager.

     LOGO [g69948p34_001.jpg]

 

13.2 The General Manager’s rights:

   LOGO [g69948p34_002.jpg]

The general manager shall be responsible for the daily running of the Company.
The followings are the rights that can be executed by the general manager:

LOGO [g69948p34_003.jpg]

 

  (a) Entrusted by the Board ,be responsible for the daily running of the
Company, making decision relating to the Company’s daily running.

     LOGO [g69948p34_004.jpg]

 

  (b) Implement the resolution of the Board and annual running and investment
plan approved by the Board. Has the right to examine and approve expense within
the extension authorized by the Board.

     LOGO [g69948p34_005.jpg]

 

  (c) Draft the development strategy according to the Board’s requirement. Draft
the annual budget and key task of the Company.

     LOGO [g69948p34_006.jpg]

 

  (d) Draft the basic managerial system of the Company and draw out the
regulations of the Company and execute them after the approval by the Board.

     LOGO [g69948p34_007.jpg]

 

  (e) Study out the proposal of running, fixed assets investment, improvement of
technology, R&D and new products development.

     LOGO [g69948p34_008.jpg]

 

  (f) Make decision of management or utilization of the Company’s fund and
assets with the extension authorized by the Board.

     LOGO [g69948p34_009.jpg]

 

34



--------------------------------------------------------------------------------

  (h) Study out the salary, welfare and rewards and punishment systems. Make
decision of those employee’s employment, promotion, salary raise, reward and
punishment and dismiss.

     LOGO [g69948p35_001.jpg]

 

  (i) Sign various contracts that are deem to be signed by the General Manager
on behalf of the Company, or sign contracts and agreements designated by legal
representative.

     LOGO [g69948p35_002.jpg]

 

  (j) Attend the meeting held by the board of the directors.

     LOGO [g69948p35_003.jpg]

 

  (k) Propose to have temporary Board meeting.

     LOGO [g69948p35_004.jpg]

 

  (l) Other rights granted by the board of directors;

     LOGO [g69948p35_005.jpg]

 

13.3 The General Manager and vice General Manager should obey the following
behavior criterion

   LOGO [g69948p35_006.jpg]

 

  (a) Execute his rights within responsibility. No rights beyond his
responsibility.

     LOGO [g69948p35_007.jpg]

 

  (b) No contract or transaction with the Company without approval by the Bylaws
or the Board.

     LOGO [g69948p35_008.jpg]

 

  (c) No seeking of benefit for himself or others

     LOGO [g69948p35_009.jpg]

 

  (d) No private or corporate running of business which is identical to that of
the Company, no engaging inactivities that harm the interest of the Company.

     LOGO [g69948p35_010.jpg]

 

  (e) No seeking of private interest with the convenience of the post or right
in the Company, no taking of briberies or other illegal income, no seizing of
the property of the Company.

     LOGO [g69948p35_011.jpg]

 

  (f) No misappropriation of the fund of the Company or lending it to others.

     LOGO [g69948p35_012.jpg]

 

  (g) No random transfer of fund. A dual signature authority general manager and
CFO will be established by the JV and approved by the Board of the Company.

     LOGO [g69948p35_013.jpg]

 

  (h) No seizing or accepting the business opportunity which should belong to
the Company for himself or others with the convenience of the post in the
Company.

     LOGO [g69948p36_001.jpg]

 

35



--------------------------------------------------------------------------------

  (i) No accepting commission relating to the Company’s transaction. No bribery.

     LOGO [g69948p36_002.jpg]

 

  (j) No crediting of the fund of the Company in the name of oneself or others

     LOGO [g69948p36_003.jpg]

 

  (k) No offering of guarantee, mortage and impawn for the debt of either party
or others with the assets of the Company.

     LOGO [g69948p36_004.jpg]

 

  (l) No providing false accounting, production and business information

     LOGO [g69948p36_005.jpg]

 

  (m) No releasing confidential information received during his term relating
CDGM, Light Path and the Company.

     LOGO [g69948p36_006.jpg]

 

  (n) No other post in other competitive companies, except CDGM and LightPath.

     LOGO [g69948p36_007.jpg]

 

  (o) No arrangement positions of the Company for his relatives with the
convenience of the post in the Company unless the approval by the Board.

     LOGO [g69948p36_008.jpg]

 

13.4 Employment

LOGO [g69948p36_009.jpg]

Employment Policies.

LOGO [g69948p36_010.jpg]

The policies and procedures regarding employment by the Company shall be
determined by the Board of Directors of Company upon the recommendation of the
General Manager in accordance with applicable Chinese laws. The qualification
and number of employees shall be determined in accordance with the operating
needs of the Company as determined by the General Manager.

LOGO [g69948p36_011.jpg]

Each Management Personnel shall execute a Labor Contract with the Company. The
specific powers and responsibilities of Management Personnel shall be prescribed
in the relevant provisions of the Articles of Association of the Company. No
Management Personnel shall have any personal liability for any acts performed in
good faith, in the normal course of their employment and within the scope of
activities permitted to be engaged in by such Management Personnel as set forth
in this Contract and the Articles of Association.

LOGO [g69948p37_001.jpg]

 

36



--------------------------------------------------------------------------------

Each Management Personnel (other than the General Manager) shall receive his
assignment from and shall report to the General Manager and shall be subject to
removal at any time by the Board. In the event a manager is removed, the Party
that originally nominated such manager shall nominate another individual for
such position. The General Manager shall have the right to appoint an interim
manager if such Party fails to nominate another individual within thirty
(30) days of such individual’s removal.

LOGO [g69948p37_002.jpg]

Administration of Employment Matters.

LOGO [g69948p37_003.jpg]

All employment matters, including recruitment, dismissal, promotion and
discipline of employees of Company shall be administered by the General Manager,
subject to the review of the Board of Directors. The Company, acting through the
General Manager, shall have the right to take disciplinary actions in accordance
with the PRC Labor Law, PRC Labor Contract Law and other applicable laws and
regulations, including giving a warning and recording a demerit against, and/or
reducing the wages of employees who violate the rules, regulations and labor
disciplines of the Company. Where a case is extremely serious, an employee may
be dismissed. The General Manager shall also have the right to dismiss any
employee of the Company who is found inadequate, incompetent or unsuitable for
their job (even after having received proper training).

LOGO [g69948p37_004.jpg]

Expatriate Workers.

LOGO [g69948p37_005.jpg]

The Company may employ expatriate persons as managers and technical experts in
accordance with the needs of the Company. The employment of specific expatriate
persons shall be determined by the Board of Directors.

LOGO [g69948p38_001.jpg]

 

37



--------------------------------------------------------------------------------

Transfer of Employees

LOGO [g69948p38_002.jpg]

Party A and Party B shall not hire, employ or transfer to its other businesses
any current or former employee of the Company unless (1) the General Manager has
given his consent to the hiring, employment or transfer of such person; or
(2) such person terminated his employment with the Company more than one year
prior to such hiring, employment or transfer.

LOGO [g69948p38_003.jpg]

 

13.5 Compensation

LOGO [g69948p38_004.jpg]

Matters such as salaries, wages, subsidies, benefits, insurance, allowances,
rewards and other compensation matters of Management Personnel, except Seconded
Personnel, shall be stipulated in the Labour Contract between the Company and
such Management Personnel. Similar matters for Seconded Personnel shall be
stipulated in the Secondment Contract.

LOGO [g69948p38_005.jpg]

 

13.6 Confidentiality and Non-Competition

LOGO [g69948p38_006.jpg]

Each Management Personnel shall, as a condition to employment by the Company,
execute an agreement in form and substance acceptable to the General Manager
which shall contain provisions prohibiting the disclosure of confidential
information obtained during the course of employment with the Company and
restricting the ability of such Working Personnel to compete with the business
of the Company.

LOGO [g69948p38_007.jpg]

 

38



--------------------------------------------------------------------------------

14. LABOUR MANAGEMENT

LOGO [g69948p38_008.jpg]

 

14.1 Enterprise Autonomy

LOGO [g69948p38_009.jpg]

The Company shall have all-possible autonomy under the laws and regulations of
the PRC concerning the recruitment, employment, compensation, designation of
welfare benefits, procurement of labour insurance, promotion, discipline and
dismissal of Working Personnel. The labour policies of the Company shall be
determined in accordance with applicable PRC labor laws and regulations and the
relevant regulations of Sichuan Province and Chengdu Municipality on labor
management in foreign investment enterprises.

LOGO [g69948p39_001.jpg]

 

14.2 Employment

LOGO [g69948p39_002.jpg]

The qualification and number of Working Personnel shall be determined in
accordance with the operating needs of the Company as determined by the General
Manager. Each Working Personnel shall, as a condition to employment by the
Company, execute a Labor Contract with the Company, which shall contain
provisions prohibiting the disclosure of confidential information obtained
during the course of employment with the Company and restricting the ability of
such Working Personnel to compete with the Company. Working Personnel shall
observe the various rules and regulations of the business of the Company in
fulfilling their respective tasks. The General Manager may, in his sole
discretion and according to the degree of seriousness of the case, give
warnings, record demerits, deduct wages, dismiss, or otherwise remove any
Working Personnel who has violated the terms of his or her Labor Contract or the
rules, regulations or labor discipline of the Company.

LOGO [g69948p39_003.jpg]

 

14.3 Compensation

LOGO [g69948p39_004.jpg]

Matters such as compensation, wages, subsidies, benefits, insurance, allowances,
rewards, and other compensation matters of Working Personnel shall be stipulated
in the Labour Contract between the Company and each Working Personnel.

LOGO [g69948p39_005.jpg]

 

39



--------------------------------------------------------------------------------

14.4 Training

LOGO [g69948p39_006.jpg]

If required, candidates hired by the Company must complete satisfactorily the
training program specified in their Labour Contracts and a subsequent
probationary period of work before they will be officially considered employees
of the Company. The General Manager shall have the absolute right to decide, on
behalf of the Company, whether such persons have successfully completed their
probationary period and shall be granted employment, or that such persons shall
not be granted employment for whatever reasons, including lack of qualification,
redundancy or otherwise. Any person to whom the Company does not offer
employment after the probationary period shall be given notice before dismissal.
The Company shall not otherwise be liable in any manner to any individual or
Party in connection with the Company’s decision to decline to offer employment
to a person.

LOGO [g69948p40_001.jpg]

 

15. ANNUAL OPERATING PLANS AND BUDGETS

LOGO [g69948p40_002.jpg]

 

15.1 Preparation

LOGO [g69948p40_003.jpg]

The General Manager shall be responsible for the preparation of the annual
operating plans and budgets of the Company. The operating plan and budget for
the next fiscal year shall be submitted to the Board of Directors for
examination and approval prior to November I of each year and shall include
detailed plans and projections regarding:

LOGO [g69948p40_004.jpg]

 

  (a) procurement of materials, machinery, equipment and other capital
expenditures of the Company;

LOGO [g69948p40_005.jpg]

 

  (b) plans and policies with respect to the manufacture of the Products;

LOGO [g69948p40_006.jpg]

 

  (c) estimated revenues, expenditures and profits of the Company;

LOGO [g69948p40_007.jpg]

 

  (d) staffing levels and plans for training personnel of the Company; and

LOGO [g69948p40_008.jpg]

 

40



--------------------------------------------------------------------------------

  (e) marketing, sales and distribution plans and policies for domestic and
export sales of the Products.

LOGO [g69948p41_001.jpg]

 

  (f) product development proposal

LOGO [g69948p41_002.jpg]

 

15.2 Examination and Implementation

LOGO [g69948p41_003.jpg]

The Board of Directors shall complete its examination and approval of each
annual operating plan and budget for the next fiscal year prior to the end of
December 31 of each year. The General Manager shall be responsible for the
implementation of the annual operating plan and budget as approved by the Board.

LOGO [g69948p41_004.jpg]

 

16. TAXATION, THREE FUNDS AND PROFIT DISTRIBUTION

LOGO [g69948p41_005.jpg]

 

16.1 Tax Treatment

LOGO [g69948p41_006.jpg]

The Company shall pay taxes in accordance with relevant Chinese laws and
regulations and shall enjoy all preferential tax and customs treatment available
to it under the PRC law. The Parties anticipate that the Company shall qualify
for the preferential tax and customs treatment. In order to confirm the tax
treatment applicable to the Company, the Parties shall, immediately after the
Establishment Date, procure that the Company submit an application to the
appropriate tax authorities of China requesting confirmation of the tax and duty
exemptions, reductions and other preferences to be accorded to the Company.
Furthermore, with the Assistance of Party A, the Company shall also apply for
any other reductions of or exemptions from relevant taxes and duties which are
now available or will become available to the Company under any of the laws and
regulations of the PRC.

LOGO [g69948p41_007.jpg]

 

41



--------------------------------------------------------------------------------

16.2 Three Funds

LOGO [g69948p41_008.jpg]

After fully making up accumulated losses of previous years, if any, and payment
of taxes in accordance with the relevant laws and regulations of the PRC, the
Company shall allocate a percentage of its annual after-tax profit for
contribution towards the Three Funds. The amount to be allocated to the Three
Funds shall be decided by the Board of Directors on a yearly basis in accordance
with the financial performance of the Company, in light of the relevant laws and
regulations of the PRC.

LOGO [g69948p42_001.jpg]

 

16.3 Profit Distribution

LOGO [g69948p42_002.jpg]

 

  (a) After paying taxes in accordance with the law and making contributions to
the Three Funds, the remaining earnings of the Company shall be available for
dividend distribution to the Parties. The General Manager shall recommend a
dividend distribution plan to the Board of Directors within the first three
(3) months following the end of each fiscal year of the Company for the Board’s
consideration and approval or modification. In his or her recommendation, the
General Manager shall consider that the Company has sufficient funds on hand to
pay the dividends and meet its approved capital expenditure budget and working
capital requirement for the current budget year. The Company shall not
distribute dividends unless the losses of previous fiscal year(s) have been
fully made up. Remaining undistributed dividend from previous years may be
distributed together with that of the current year and the Board of Directors
may authorize the payment of dividends from undistributed dividends from
previous years at any time.

LOGO [g69948p42_003.jpg]

 

  (b) Dividends shall be distributed to the Parties in proportion to each
Party’s holding of the registered capital of the Company at the time of the
distribution. Payment of dividend distributions to Party B shall be in United
States Dollars. The rate of exchange for all Renminbi amounts that are required
to be converted to United States Dollars for payment of such dividends shall be
the rate announced by the People’s Bank of China for the conversion from
Renminbi to United States Dollars on the date that dividends are declared.

LOGO [g69948p42_004.jpg]

LOGO [g69948p43_001.jpg]

 

42



--------------------------------------------------------------------------------

17. FINANCIAL AFFAIRS AND ACCOUNTING

LOGO [g69948p43_002.jpg]

 

17.1 Accounting System

LOGO [g69948p43_003.jpg]

 

  (a) The Company shall maintain its accounts in accordance with officially
promulgated PRC laws and regulations and the provisions of this Contract and the
Articles of Association and in a manner sufficient to satisfy accounting
principles and the financial and tax reporting requirements of the Parties. The
General Manager and the Finance Controller shall establish the accounting system
and procedures for the Company.

LOGO [g69948p43_004.jpg]

 

  (b) The fiscal year of the Company shall start on January 1 of the year and
end on December 31 of the same year. The first fiscal year of the Company shall
commence on the Establishment Date and end on December 31 of the same year. The
last fiscal year of the Company shall start on January 1 of the year of
termination and end on the date of termination.

LOGO [g69948p43_005.jpg]

 

17.2 Books and Records

LOGO [g69948p43_006.jpg]

The Company shall keep true and correct records and accounts in accordance with
applicable PRC accounting laws and regulations.

LOGO [g69948p43_007.jpg]

 

17.3 Inspection of Books and Records

LOGO [g69948p43_008.jpg]

Each Party shall have the right to examine and copy all books of account,
records, vouchers, contracts and documents of any kind that are necessary or
appropriate for monitoring the financial performance of the Company. Each Party
may make such examination and copies during the Company’s normal business hours,
provided that such examination and copying does not unreasonably interfere with
the business operations of the Company. Each Party may exercise such rights
through its agent or employee or by an independent accounting firm designated by
the Party.

LOGO [g69948p44_001.jpg]

 

43



--------------------------------------------------------------------------------

17.4 Accounting Unit

LOGO [g69948p44_002.jpg]

The currency of accounts of the Company shall be determined by the Board of
Directors of the Company. When foreign currency transactions take place, the
foreign currency amount will be translated into the reporting currency for
recording purposes. Any increase or decrease in the balance of accounts relating
to foreign currency transactions shall be translated into the currency of
account in accordance with the official Foreign Exchange rate announced by the
People’s Bank of China on the transaction date or on the first day of the month
when the transaction takes place.

LOGO [g69948p44_003.jpg]

 

17.5 Reports

LOGO [g69948p44_004.jpg]

The Company shall prepare and provide to the Parties:

LOGO [g69948p44_005.jpg]

 

  (a) Within sixty (60) days after the last day of each fiscal year, the balance
sheet of the Company as of the end of such fiscal year and the related profit
and loss statement and statement of cash flows for the fiscal year then ended,
in each case audited as provided below.

LOGO [g69948p44_006.jpg]

 

  (b) Within thirty (30) days after the last day of each financial quarter, the
unaudited balance sheet, cash flow of the Company as of the end of such quarter
and the related profit and loss statement (for such quarter and for the
year-to-date).

LOGO [g69948p44_007.jpg]

 

  (c) Within thirty (30) days after the last day of each month, (i) a profit and
loss statement for such month; and (ii) cash flow and balance sheet; (iii) a
forecast/outlook for the remainder of the current fiscal quarter, which shall
include without limitation the number of personnel, revenue, cash balance and
expenses.

LOGO [g69948p44_007.jpg]

 

44



--------------------------------------------------------------------------------

17.6 Audit

LOGO [g69948p45_002.jpg]

An independent and reputable international accounting firm licensed in China and
approved by the Board shall be engaged by the Company as its auditor to examine
and verify the annual financial statements of the Company and shall submit the
audit report to the Board and the General Manager. Either Party shall also have
the right not more than once in each fiscal year, to appoint an accountant
registered in China or abroad to audit the accounts of the Company. The expense
of the audit shall be borne by the Company. If the results of any such audit are
significantly different from that conducted by the Company’s auditor, it will be
brought to the attention of the Board. The Company will permit such accountant
to have access to the Company’s books and records and Management Personnel and
will provide such accountant with office space and all other reasonable
facilities to enable the accountant to carry out the audit.

LOGO [g69948p45_003.jpg]

 

17.7 Additional Reports and Provision of Returns

LOGO [g69948p45_004.jpg]

 

  (a) In order to assist Party B in interpreting and reporting the Company’s
financial performance to meet its reporting requirements, the Company shall
provide, with the assistance of its outside auditor as necessary or convenient,
without charge, to Party B such additional reports, financial data and
information in English, and in the format, style and structure as Party B may
reasonably request.

LOGO [g69948p45_005.jpg]

 

  (b) The Company shall provide, without charge, to any Party that may so
request a copy of each tax return and report that it is required to file with
any governmental entity in sufficient time prior to such filing to permit its
review by such Party prior to filing.

LOGO [g69948p46_001.jpg]

 

45



--------------------------------------------------------------------------------

18. BANK ACCOUNTS AND FOREIGN EXCHANGE

LOGO [g69948p46_002.jpg]

 

18.1 Bank Accounts

LOGO [g69948p46_003.jpg]

The Company shall open RMB deposit accounts and Foreign Exchange deposit
accounts with authorized banks in China, and the procedures for issuing and
signing checks shall be determined by the Board of Directors. The Company may
also open Foreign Exchange deposit accounts with foreign banks outside China as
designated by the Board of Directors subject to approval by the relevant
government authorities.

LOGO [g69948p46_004.jpg]

 

18.2 Foreign Exchange Requirements of the Company

LOGO [g69948p46_005.jpg]

All of the Company’s Foreign Exchange receipts shall be deposited in its Foreign
Exchange accounts and all the payments in Foreign Exchange shall be made from
its Foreign Exchange deposit accounts. In addition to payment of dividend
distributions and royalties to Party B, other payments to be made by the Company
to Party B, its Affiliates and/or to any expatriate employees of the Company
shall be made in United States Dollars or such other Foreign Exchange as Party B
may designate. Party B and/or its Affiliates shall have the right to remit
outside China all payments made to it by the Company, including amounts paid to
it upon dissolution of the Company, in accordance with applicable PRC laws and
regulations.

LOGO [g69948p46_006.jpg]

 

19. CONFIDENTIALITY AND NON-COMPETITION

LOGO [g69948p46_007.jpg]

 

19.1 Confidentiality

LOGO [g69948p46_008.jpg]

 

  (a) Each of the Parties acknowledges and agrees that the discharge of its
obligations under this Contract and the contracts and documents referred to
herein to which it is a party will involve the disclosure of Confidential
Information.

LOGO [g69948p47_001.jpg]

 

46



--------------------------------------------------------------------------------

  (b) The Parties shall use the Confidential Information only for the purposes
specified in this Contract and the other contracts and documents contemplated
herein and therein to which it is a party, and shall not disclose any
Confidential Information to third parties without the prior written consent of
the Party providing such Confidential Information; provided, however, that a
Party may be permitted to disclose Confidential Information received by it to
its Affiliate(s) when such disclosure is necessary for such Party to carry out
its obligations under this Contract, the Articles of Association or the other
contracts referred to herein upon the execution of a non-disclosure agreement
between such Affiliate(s) and the Party providing the Confidential Information.

LOGO [g69948p47_002.jpg]

 

  (c) The Company, the Parties and their respective Affiliates that receive
Confidential Information shall make such Confidential Information available only
to those of their directors, managers and personnel whose duties necessitate
familiarity with such Confidential Information and shall cause such directors,
managers and personnel also to comply with the confidentiality obligations set
forth in this Contract.

LOGO [g69948p47_003.jpg]

 

  (d) The confidentiality obligations set forth in this Contract shall be
maintained during the Joint Venture Term. If after the expiry of the Joint
Venture term Party A wants to engage in the businesses of the Joint Venture as
set out herein, Party A shall not use the Confidential Information belong to
Party B or to the Joint Venture in breach of the confidentiality obligations set
forth in this Contract. If after the expiry of the Joint Venture term Party B
wants to engage in the businesses of the Joint Venture as set out herein, Party
B shall not use the Confidential Information belong to Party A or to the Joint
Venture in breach of the confidentiality obligations set forth in this Contract.

LOGO [g69948p47_004.jpg]

LOGO [g69948p48_001.jpg]

 

47



--------------------------------------------------------------------------------

19.2 Non-Competition

LOGO [g69948p48_002.jpg]

Promptly after the Initial Contribution Date, Party A shall not:

LOGO [g69948p48_003.jpg]

 

  (1) directly or indirectly own, manage, operate, control or participate in the
ownership, management, operation or control of, or be connected in any manner
with, any business in the PRC of the type and character engaged in and
competitive with that conducted by the Company;

LOGO [g69948p48_004.jpg]

In order to protect both parties, each party and its affiliate could not
cooperate with a third party in the competitive business with the Company. The
promissory regarding the size of aspherical lens for visible imaging application
is as following:

LOGO [g69948p48_005.jpg]

The Company will make large quantities of lenses for digital cell phone, digital
and video camera, DVD with diameter less than 20 mm.

LOGO [g69948p48_006.jpg]

 

  (2) solicit for itself or any entity other than the Company of a customer or
client of the Company; or

LOGO [g69948p48_007.jpg]

 

  (3) persuade or attempt to persuade any employee of the Company to leave the
Company’s employ.

LOGO [g69948p48_008.jpg]

The non-compete covenants set forth in this Contract shall remain in force for
the Joint Venture Term and for an additional period of two (2) full calendar
years after the termination of this Contract.

LOGO [g69948p48_009.jpg]

In case any of Party A’s Affiliates own, manage, operate, control or participate
in the ownership, management, operation or control of, or be connected in any
manner with, any business in the PRC of the type and character engaged in and
competitive with that conducted by the Company, Party B may pre-terminate the
Contract at its sole discretion.

LOGO [g69948p49_001.jpg]

 

48



--------------------------------------------------------------------------------

Party A represents and warrants that Party A, other joint ventures set up by
Party A and other partners (regardless Party A’s share equity ratio in such
joint ventures) do not and will not engage in any businesses in competition with
the Company now and within two year after the termination of this contract.

LOGO [g69948p49_002.jpg]

Party B represents and warrants that Party B will not by itself or cooperate
with other company in the competitive business of the Company in the visible
imaging market for digital and video cameras, cell phone, DVD and after the
first investment transferring date.

LOGO [g69948p49_003.jpg]

 

20. DURATION OF THE COMPANY AND EXTENSION

LOGO [g69948p49_004.jpg]

The Joint Venture Term shall commence on the Establishment Date and shall
continue for ten (10) years until terminated pursuant to Article 23 hereof.

LOGO [g69948p49_005.jpg]

Extension. The Company may be extended upon its expiration. The extension shall
be recommended in writing by one of the Parties within two (2) years prior to
the expiration date but no later than nine months (9) months prior to the
expiration date and shall be decided by mutual agreement of the Parties. Upon
the Parties’ approval of the extension, the Company shall file within the
statutory time limit an application for approval of the extension with the
applicable Chinese authorities.

LOGO [g69948p49_006.jpg]

If both Parties agree to the extension but the applicable Chinese authorities
refuse to agree to such an extension, the Company will be terminated and
liquidated.

LOGO [g69948p49_007.jpg]

If Party A refuses to agree to the extension at the end of the renewed term or
any subsequent term of the Company, the Company shall be terminated and
liquidated,

LOGO [g69948p50_001.jpg]

 

49



--------------------------------------------------------------------------------

If Party B refuses to agree to the extension at the end of the renewed term of
the Company or any subsequent term of the Company, Party B shall have the option
to purchase the interest of Party A in the Company at a price to be agreed by
the Parties, including the machinery, equipment, tooling and inventory of the
Company at its fair market value, and may thereafter continue in the business of
manufacture of Products.

LOGO [g69948p50_002.jpg]

 

21. EARLY TERMINATION

LOGO [g69948p50_003.jpg]

This Contract can be terminated in the event that any of the conditions or
events set forth below occur:

LOGO [g69948p50_004.jpg]

 

  (a) Either Party fails to make its contributions to the registered capital of
the Company on the Initial Contribution Date and/or any other date set forth on
Schedule 1 and such failure continues for a period of more than ninety (90) days
and is not waived by the other Party. In such case, either Party may give notice
of termination. (Because Party B should finace from the stock market , so in
this condition, Party B should be allowed making its contributions more than
ninety (90)days ,but one hundred and eighty (180) days at most.)

LOGO [g69948p50_005.jpg]

 

  (b) There occurs a material breach of this Contract and such breach is not
cured by the breaching Party within sixty (60) days after receipt of written
notice of the breach from the non-breaching Party. In such case, either Party
may give notice of termination.

LOGO [g69948p50_006.jpg]

 

  (c) Any Party or its relevant Affiliate fails to perform any of its material
obligations under the contract or any other contract referred to herein if, in
the reasonable opinion of the non-breaching Party, such non-performance creates
a material risk of loss to such non-breaching Party or the Company. In such
case, either Party may give notice of termination.

LOGO [g69948p50_007.jpg]

LOGO [g69948p51_001.jpg]

 

50



--------------------------------------------------------------------------------

  (d) The Company sustains serious losses for three (3) consecutive years on the
Company is unable to attain its business goals and, after consultation, the
Parties are unable to agree on a business plan to improve the economic situation
of the Company. In such case, either Party may give notice of termination.

     LOGO [g69948p51_002.jpg]

 

 

(e)

Total or. partial performance of this Contract is prevented by an Event of Force
Majeure lasting for more than ninety (90) days and, after consultation, the
Parties are unable to agree on a method to perform this Contract. In such case,
either Party may give notice of termination.

     LOGO [g69948p51_003.jpg]

 

  (f) The Parties mutually agree to terminate this Contract and agree on the
terms for the dissolution f the Company. In such case, the Company and its
assets shall be dealt with in accordance with such agreement and applicable law.

     LOGO [g69948p51_004.jpg]

 

  (g) Party B pre-terminates this Contract upon the occurrence of events
described in the relevant Articles of this Contract.

     LOGO [g69948p51_005.jpg]

 

22. LIQUIDATION AND DISSOLUTION

   LOGO [g69948p51_006.jpg]

 

22.1 Liquidation

   LOGO [g69948p51_007.jpg]

Upon the adoption of a unanimous Board resolution to terminate this Contract
pursuant to this Contract and approval by the Examination and Approval Authority
to dissolve the Company, the Parties shall cause the Directors appointed by them
to adopt a resolution to liquidate the Company and establish a liquidation
committee. The composition, powers and functions of the liquidation committee,
formulation of liquidation procedures, and payment of liquidation proceeds shall
be as set forth in the Articles of Association. Notwithstanding the foregoing,
prior to the liquidation of any of the Company assets, Party B shall have
(i) the absolute right to re-possess and remove from the premises of the Company
any property or assets (including any

 

51



--------------------------------------------------------------------------------

proprietary property provided to the Company pursuant to the Technology License
and Assurance Contract and any other documents, drawings, or information in any
form whatsoever) of Party B which were neither contributed to the registered
capital of the Company nor purchased by the Company from Party B, and (ii) have
the right of first refusal to purchase, at the higher of scrap or book value,
any process equipment of the Company which, in Party B’s sole opinion, embodies
technology licensed pursuant to the Technology License and Assurance Contract.

LOGO [g69948p52_001.jpg]

 

22.2 Termination

   LOGO [g69948p52_002.jpg]

After the liquidation of the Company is completed and the Company has been
effectively dissolved, the Parties shall terminate this Contract, the Articles
of Association and all of the contracts contemplated herein by a writing
executed by the duly authorized representative of each of the Parties.

LOGO [g69948p52_003.jpg]

Valuation and Disposal of Assets.

LOGO [g69948p52_004.jpg]

In the event of liquidation of the Company, the Parties shall not take
possession, remove or otherwise deal with any assets of the Company prior to the
completion of liquidation. The Parties further agree that:

LOGO [g69948p52_005.jpg]

In the event of liquidation of the Company Party B shall have the option but no
obligation (1) to purchase the machinery; equipment, tools and inventory of the
Company at market value, or (2) to accept the machinery, equipment, tools and
inventory of the Company, in lieu of payment of money, as part of the
distribution of surplus assets of the Company at a valuation equal to the market
value at that time (subject to reimbursement by Party B to Party A in case such
value exceeds its entitlement to the surplus assets of the Company);

LOGO [g69948p52_006.jpg]

LOGO [g69948p53_001.jpg]

 

52



--------------------------------------------------------------------------------

22.3 Effect of Termination.

   LOGO [g69948p53_002.jpg]

Simultaneously with the termination of the Company, all rights granted to the
Company under the Plant Lease Contract, Raw Materials Supplier Agreement,
Technology License Contract and Equipment Purchase Contract shall terminate, if
they have not previously expired.

LOGO [g69948p53_003.jpg]

 

22.4 Buy out

   LOGO [g69948p53_004.jpg]

Upon the occurrence of any of the following events, the indicated Party shall
have the right to request either the early termination of the Company or the
buyout of its equity interest by the other Party or the other Party’s equity
interest by it or any third party selected by it, and the Company shall be
terminated or reorganized accordingly pursuant to Article 23.5 and 23.6, unless
the Parties agree otherwise:

LOGO [g69948p53_005.jpg]

 

  (a) If there has occurred a material breach of this Contract and such breach
is not cured within sixty (60) days of written notice thereof from the
non-breaching Party, then the non-breaching Party shall have such right.

     LOGO [g69948p53_006.jpg]

 

  (b) If the Company has sustained heavy losses for three (3) consecutive years,
or the cumulative amount of losses has exceeded fifty percent (50%) of the total
registered capital of the Company, whichever occurs first, then both parties
shall have such right.

     LOGO [g69948p53_007.jpg]

 

  (c) If any Party transfers or attempts to transfer its equity in the Company
in violation of the provisions of this Contract, then the other Party shall have
such right.

       LOGO [g69948p53_008.jpg]

 

  (d) If a significant part of the assets of the Company is expropriated without
proper compensation, then both parties shall have such right.

     LOGO [g69948p54_001.jpg]

 

 

53



--------------------------------------------------------------------------------

  (e) If any other unforeseen circumstance arises where it is likely that the
Company will suffer an overall loss during the entire Joint Venture Term, then
any Party shall have such right.

     LOGO [g69948p54_002.jpg]

 

  (f) If total or partial performance of this Contract is prevented by an Event
of Force Majeure for more than ninety (90) days, then any Party whose
performance is not so prevented shall have such right.

     LOGO [g69948p54_003.jpg]

 

  (g) If both Parties decide to terminate their joint venture corporation, then
any Party shall have such right.

     LOGO [g69948p54_004.jpg]

 

  (h) If insolvency, dissolution or winding up of one party occurs, then another
party shall have such right.

     LOGO [g69948p54_005.jpg]

 

  (i) If a change in control or ownership of one party occurs, then another
party shall have such right.

     LOGO [g69948p54_006.jpg]

 

22.5 Buyout Option

   LOGO [g69948p54_007.jpg]

 

  (a) If the indicated Party (the “Requesting Party”) chooses to terminate the
Company pursuant to Article 23.4, then the Requesting Party shall send written
notice therefor to the Chairman of the Board. Within thirty (30) days of the
receipt of such notice, the Chairman or the Vice Chairman if the Chairman is so
designates or a Director appointed by the Chairman to act on his behalf, shall
convene a Board meeting therefor.

     LOGO [g69948p54_008.jpg]

 

  (b) If the Requesting Party chooses to buy out or cause a third party to buy
out the other Party’s interests in the Company, it shall notify the other Party
in writing. Upon the receipt of the notice by the other Party, the Parties or
the third party, as the case may be, shall commence negotiations for the buyout
immediately.

     LOGO [g69948p55_001.jpg]

 

54



--------------------------------------------------------------------------------

  (c) In the case that the Requesting Party chooses to terminate the Company,
the other Party may, at the Board meeting convened in connection therewith,
option to buy out or cause a third party to buy out the Requesting Party’s
equity interest in the Company.

     LOGO [g69948p55_002.jpg]

 

  (d) If neither the Requesting Party nor the other party chooses the buyout
option, the Parties shall cause the Board to adopt a unanimous resolution for
dissolution of the Company at the Board meeting convened therefore.

     LOGO [g69948p55_003.jpg]

 

  (e) The price for any buyout under this Article shall be determined in
accordance with Article 23.6. After the price is determined and accepted in
accordance with Article 23.6, an equity transfer agreement shall be entered into
therefore between Party A and Party B or between the selling Party with the
selected third party. The selling Party shall assist in securing all necessary
government approvals. In the event Party B is the selling Party, all payments to
Party B shall be made in foreign exchange.

     LOGO [g69948p55_004.jpg]

 

  (f) If any Party exercises the buyout option, the Parties shall complete the
buyout transaction within six (6) months following the Requesting Party’s
initial termination or buyout request. In the event the Parties fail to do so
within such time, unless the Parties shall agree otherwise, each Party shall
agree to the termination and dissolution of the Company and cause its Directors
to vote in favor therefore on a Board meeting convened therefore no later than
thirty (30) days following such six (6) months period. Failure by any Party to
do so shall constitute material breach of this Contract, which shall justify
unilateral application by the other Party to the Examination and Approval
Authority to terminate and liquidate the Company in accordance with applicable
laws and regulations.

     LOGO [g69948p55_005.jpg]

 

55



--------------------------------------------------------------------------------

  (g) The termination of the Company and the transfer of equity as a result of
any buyout transaction shall be subject to the approval of the Examination and
Approval Authority, if required by law.

     LOGO [g69948p56_001.jpg]

 

22.6 Buyout Price

   LOGO [g69948p56_002.jpg]

 

  (a) The price of the selling Party’s equity interest shall be:

     LOGO [g69948p56_003.jpg]

 

  (i) the net worth of the Company, to be determined by an audited balance sheet
effective on the date of termination or buyout request, multiplied by the
percentage of the Company’s registered capital contributed by the selling Party,
plus;

     LOGO [g69948p56_004.jpg]

 

  (ii) an additional amount, if any, to be negotiated in good faith reflecting
the fair market value of the Company as a going concern in light of the actual
circumstances of the Company, the market value of similarly-sized companies in
the same industry, recent or existing bona fide offers from third parties, and
internationally accepted principles relevant to the determination of going
concern value.

     LOGO [g69948p56_005.jpg]

 

  (b) If the price cannot be agreed upon within thirty (30) days of the Board
meeting convened following the Requesting Party’s termination or buyout request,
the value of the relevant equity interest shall be determined by a top-ranking
Chinese foreign joint venture public accounting firm designated by the Parties
and shall be approved by the relevant authority if required by law. Such
valuation shall be completed within sixty (60) days of the date of appointment
of the accounting firm. The fees associated with such valuation shall be borne
by the selling Party. The value determined by such accounting firm shall be
final and binding.

     LOGO [g69948p56_006.jpg]

 

56



--------------------------------------------------------------------------------

22.7 Setoff and Withholding

   LOGO [g69948p57_001.jpg]

The Parties hereby agree that in the event of a buyout pursuant to this
Contract:

LOGO [g69948p57_002.jpg]

 

  (a) the purchasing Party shall have the right to set off from the buyout price
otherwise to be paid to the selling Party any outstanding amount owed or payable
by the selling Party to the purchasing Party at the time and/or withhold for and
on behalf of the Company from such buyout price any outstanding amount owed or
payable by the selling Party to the Company at the time and deliver such
withheld amount to the Company;

     LOGO [g69948p57_003.jpg]

 

  (b) the selling Party shall, in the case the purchasing party being a third
party, assure that such third party shall agree to withhold from the buyout
price to be paid to the selling Party any outstanding amount owed or payable by
the selling Party to the Company and/or the other Party at the time and deliver
such amount directly to the Company and/or the other Party, as the case may be.
The Parties understand that failure to do so shall be proper ground for the
other Party to refuse to give its consent to such buyout.

     LOGO [g69948p57_004.jpg]

 

23. LIABILITY FOR BREACH OF CONTRACT

   LOGO [g69948p57_005.jpg]

 

23.1 Breach of Contract

   LOGO [g69948p57_006.jpg]

If a Party fails to perform any of its material obligations under this Contract,
or if a representation or warranty made by a Party under this Contract is untrue
or materially inaccurate, the Parry shall be deemed to have breached this
Contract.

LOGO [g69948p57_007.jpg]

 

23.2 Failure to Pay Capital Contributions

   LOGO [g69948p57_008.jpg]

Should one of the Parties fail to pay any portion of its contribution to the
registered capital of the Company at the time and in the amounts stipulated in
Article 6 and Schedule 1 of this Contract, such Party shall be deemed to be in
breach of the Contract

 

57



--------------------------------------------------------------------------------

and, in addition to any liability it may incur for such breach, such Party shall
pay to the Company a late contribution penalty at a monthly rate equal to the
then applicable shortest-term lending rate published by the People’s Bank of
China for United States Dollar loans on the amount of the contribution due and
unpaid for as long as such contribution is due and unpaid.

LOGO [g69948p58_001.jpg]

 

23.3 Indemnity for Breach of Contract

   LOGO [g69948p58_002.jpg]

 

  (a) If the Company suffers any cost, expense, liability or loss, including but
not limited to lost profits, as a result of a breach of this Contract by either
Party, then the breaching Party shall indemnify and hold the Company harmless in
relation to any such cost, expense, liability or loss, inclusive of all related
losses, costs and fees.

     LOGO [g69948p58_003.jpg]

 

  (b) If the non-breaching Party suffers any cost, expense, liability or loss,
including but not limited to lost profits, as a result of a breach of this
Contract by the breaching Party, the breaching Party shall indemnify and hold
the non-breaching Party harmless in relation to such cost, expense, liability or
loss incurred by the non-breaching Party, inclusive of all related losses, costs
and fees.

     LOGO [g69948p58_004.jpg]

 

23.4 Continued Implementation of Contract

   LOGO [g69948p58_005.jpg]

During the period of breach, the Parties shall in all other respects continue
their implementation of this Contract.

LOGO [g69948p58_006.jpg]

 

24. INSURANCE

   LOGO [g69948p58_007.jpg]

The Company shall, at its own cost and expense and at all times during the
operation of the Company, procure and maintain full and adequate insurance
coverage in a manner prudent and advisable for the Company. The relevant
insurance policies may

 

58



--------------------------------------------------------------------------------

be obtained from any insurance company authorized to provide such policies in
the PRC. The types of insurance (which shall include product liability
insurance) and the value, duration and denomination of the currency of the
premiums and insurance proceeds shall be determined by the Board of Directors
based upon the recommendation of the General Manager based on the practices of
similar business in other countries and the actual circumstances in the PRC.

LOGO [g69948p59_001.jpg]

 

25. FORCE MAJEURE

   LOGO [g69948p59_002.jpg]

 

25.1 Performance of Obligations

   LOGO [g69948p59_003.jpg]

If any Party is prevented from performing any of its obligations excluding the
payment of monies due hereunder which payment obligations are hereby
specifically stipulated to be outside the scope of the definition of Event of
Force Majeure under this Contract due to an Event of Force Majeure, the time for
performance of the obligations under this Contract specifically prevented from
performance by such Event of Force Majeure shall be extended by a period equal
to the period of delay caused by such Event of Force Majeure. A Parry claiming
inability to perform due to an Event of Force Majeure shall take appropriate
means to minimize or remove the effects of the Event of Force Majeure and,
within the shortest possible time, attempt to resume performance of the
obligation(s) affected by the Event of Force Majeure. If an Event of Force
Majeure occurs, no Party shall be responsible for any damage, increased costs or
loss which the other Parties may sustain by reason of such a failure or delay of
performance, and such failure or delay shall not be deemed a breach of this
Contract. All other obligations under this Contract and the time for performance
thereof shall remain unaffected.

LOGO [g69948p59_004.jpg]

 

59



--------------------------------------------------------------------------------

25.2 Notice

   LOGO [g69948p59_005.jpg]

The affected Party shall immediately notify the other Party of the occurrence of
any Event of Force Majeure and shall provide available evidence thereof. Should
the delay caused by any Event of Force Majeure continue for more than ninety
(90) consecutive days, the Parties shall settle the issue of further performance
of this Contract through friendly negotiations or in accordance with the
relevant articles under this Contract.

LOGO [g69948p60_001.jpg]

 

25.3 Continued Implementation of Contract

   LOGO [g69948p60_002.jpg]

During the period of an Event of Force Majeure, the Parties shall in all other
respects continue their implementation of this Contract.

LOGO [g69948p60_003.jpg]

 

26. APPLICABLE LAW

   LOGO [g69948p60_004.jpg]

 

26.1 Governing Law

   LOGO [g69948p60_005.jpg]

The laws or regulations or relevant documentation of the PRC which are
officially published and publicly available shall apply to and govern the
formation, validity, interpretation and implementation of this Contract. In the
event that there is no officially published and publicly available law of China
governing a particular matter relating to this Contract, reference shall be made
to the relevant provisions in any treaty to which the PRC is a member or
signatory. If there is no such applicable treaty provision, then reference shall
be made to general international practices.

LOGO [g69948p60_006.jpg]

 

27. DISPUTE RESOLUTION

   LOGO [g69948p60_007.jpg]

 

27.1 Arbitration

   LOGO [g69948p60_008.jpg]

 

  (a) Any dispute arising from, out of or in connection with this Contract shall
be settled through friendly consultations between the Parties. Such
consultations shall begin immediately after a Party has delivered to the other
Party a written request for such consultation. If within ninety (90) days
following the date on which such notice is given, the dispute cannot be settled
through consultations, the dispute shall, be submitted to China International
Economic and Trade Arbitration Commission Shanghai Commission for arbitration
according to its rules then in force.

     LOGO [g69948p61_001.jpg]

 

60



--------------------------------------------------------------------------------

  (b) There shall be three (3) arbitrators. Party A shall select one
(1) arbitrator and Party B shall select one (1) arbitrator, and both arbitrators
shall be selected within thirty (30) days after giving or receiving the demand
for arbitration. If a Party does not appoint an arbitrator who has consented to
participate within thirty (30) days after the selection of the first arbitrator,
the relevant appointment shall be made by the Commission. A third arbitrator
shall be mutually agreed by the two so appointed arbitrators and such third
arbitrator shall not be a US or PRC national. If the arbitrators appointed by
the Parties cannot agree on the choice of the third arbitrator within a period
of 30 days after their nomination, then the third arbitrator shall be appointed
by the Commission with the condition that such arbitroar shall not be a US or
PRC national. The arbitral award shall be final and binding upon all Parties,
and shall deal with the question of costs of arbitration and all matters related
thereto.

     LOGO [g69948p61_002.jpg]

 

27.2 Continued Implementation of Contract

   LOGO [g69948p61_003.jpg]

During the period when a dispute is being resolved, the Parties shall in all
other respects continue their implementation of this Contract.

LOGO [g69948p61_004.jpg]

 

28. MISCELLANEOUS

   LOGO [g69948p61_005.jpg]

 

28.1 Language

   LOGO [g69948p61_006.jpg]

This Contract is executed in English and Chinese in two (2) original
counterparts in each language. Both language versions shall have equal validity.
Each Party acknowledges that it has reviewed both language texts and that they
are substantially the same in all material respects.

LOGO [g69948p62_001.jpg]

 

61



--------------------------------------------------------------------------------

28.2 Entire Agreement

   LOGO [g69948p62_002.jpg]

This Contract and the other contracts contemplated herein constitute the entire
agreement among Party A and Party B with respect to the subject matters set
forth herein and therein and supersede all prior discussions, notes, memoranda,
negotiations, understandings and all the documents and agreements between them
relating to the same. All documents, agreements, understandings and
correspondence between the Parties prior to the execution of this Contract
shall, with the exception of any non-disclosure/confidentiality undertakings,
become null and void automatically when this Contract enters into effect.

LOGO [g69948p62_003.jpg]

 

28.3 Amendment

   LOGO [g69948p62_004.jpg]

Amendments to this Contract and the other contracts contemplated herein may be
made only by a written agreement in English and Chinese signed by duly
authorized representatives of each of the Parties and, unless prior approval
from the Examination and Approval Authority is statutorily required, will become
effective as soon as the amendments are filed with the Examination and Approval
Authority for record.

LOGO [g69948p62_005.jpg]

 

28.4 Conflict or Inconsistency

   LOGO [g69948p62_006.jpg]

The rights and obligations of the Parties established by and under this Contract
shall continue to exist throughout the Joint Venture Term and shall not be
prejudiced by the establishment of the Company, the adoption of the Articles of
Association or the execution of any of the contracts contemplated herein. In the
event of any conflict or inconsistency between this Contract on the one hand and
the Articles of Association or other contracts contemplated herein on the other,
the Articles of Association and other contracts contemplated herein shall
prevail. In the event of any conflict or inconsistency between this Contract and
the Feasibility Study, this Contract shall prevail.

LOGO [g69948p63_001.jpg]

 

62



--------------------------------------------------------------------------------

28.5 Notices

   LOGO [g69948p63_002.jpg]

Notices or other communications required to be given by any Party or the Company
pursuant to this Contract shall be written in English [and Chinese] and may be
delivered personally, sent by registered airmail (postage prepaid) by a
recognized courier service, or sent by facsimile transmission to the address of
the other Party set forth below or such other address notified in lieu thereof.
The dates on which notices shall be deemed to have been effectively given shall
be determined as follows:

LOGO [g69948p63_003.jpg]

 

  (a) Notices given by personal delivery shall be deemed effectively given on
the date of personal delivery to the other Party.

     LOGO [g69948p63_004.jpg]

 

  (b) Notices given by registered airmail (postage prepaid) shall be deemed
effectively given on the seventh (7th) day after the date on which they were
mailed (as indicated by the postmark).

     LOGO [g69948p63_005.jpg]

 

  (c) Notices given by air courier shall be deemed effectively given on the date
of delivery (as indicated by the airway bill) to the other Party.

       LOGO [g69948p63_006.jpg]

 

  (d) Notices given by facsimile transmission shall be deemed effectively given
on the first (1st) business day following the date of transmission.

     LOGO [g69948p63_007.jpg]

For the purpose of notices, the addresses of the Parties are as follows:

LOGO [g69948p63_008.jpg]

Party A:

Attention: ·No 6 South Jianshe Zhi Road, Chengdu City, Sichuan Province, PRC

Telephone No:·(86) 02884331612

Facsimile No: ·(86) 02884332218

LOGO [g69948p64_001.jpg]

 

63



--------------------------------------------------------------------------------

Party B:

Attention: ·2603 Challenger Tech Court, Suite 100 Orlando, Florida, US

Telephone No:·407–382 – 4003

Facsimile No:·407–382 – 4007

LOGO [g69948p64_002.jpg]

Any Party may at any time change its address for service of notice or
communication in writing delivered to the other Party in accordance with the
terms hereof.

LOGO [g69948p64_003.jpg]

 

28.6 Waiver

   LOGO [g69948p64_004.jpg]

Unless otherwise provided for, failure or delay on the part of any Party Both
parties should to exercise any right or privilege under this Contract according
to promissory or within reasonable period in case of no promissory. Otherwise it
shall not be operate as a waiver of such right or privilege nor shall any
partial exercise of any right or privilege preclude any further exercise thereof
within reasonable period. Any waiver by a Party of a breach of any term or
provision of this Contract shall not be construed as a waiver by such Party of
any subsequent breach, its rights under such term or provision, or any of its
other rights hereunder.

LOGO [g69948p64_005.jpg]

 

28.7 Headings

   LOGO [g69948p64_006.jpg]

The headings contained in this Contract are for reference only and shall not be
deemed to be a part of this Contract or to affect the meaning or interpretation
hereof.

LOGO [g69948p64_007.jpg]

IN WITNESS WHEREOF, the Parties hereto have caused this Contract to be executed
as of the date first above written by their duly authorized representatives.

LOGO [g69948p64_008.jpg]

 

64



--------------------------------------------------------------------------------

·[PARTY A]

    ·[PARTY B]

LOGO [g69948p65_001.jpg]

    LOGO [g69948p65_005.jpg] By:  

/s/ Li Zong Qiao

    By:  

/s/ Robert Ripp

LOGO [g69948p65_002.jpg]

      LOGO [g69948p65_006.jpg]   Name:   Li Zong Qiao     Name:   Robert Ripp

LOGO [g69948p65_003.jpg]

      LOGO [g69948p65_007.jpg]   Title:   Chairman     Title:   Chairman

LOGO [g69948p65_004.jpg]

    LOGO [g69948p65_008.jpg]

 

65



--------------------------------------------------------------------------------

Schedule 1    Contributions of Parties and Terms Thereof

LOGO [g69948p66_001.jpg]

CDGM invests cash of 37.5M RMB ($5M)

LOGO [g69948p66_002.jpg]

LightPath invests cash of $5M (37.5M RMB)

LOGO [g69948p66_003.jpg]

 

66



--------------------------------------------------------------------------------

Schedule 2    List of Products of the Company

LOGO [g69948p67_001.jpg]

The Company will make large quantities of lenses for digital cellphone, digital
and video camera, DVD, with diameter less than 20 mm. The Board of the Company
shall have right to adjust the product scope according to market needs and
business situations.

LOGO [g69948p67_002.jpg]

 

67